Exhibit 10.3.4

 

(Bilateral Form)

 

(ISDA Agreements Subject to New York Law Only)

 

ISDA®

International Swaps and Derivatives Association, Inc.

 

CREDIT SUPPORT ANNEX

to the Schedule to the ISDA Master Agreement

 

dated as of June 30, 2009

 

between

 

DEXIA CRÉDIT LOCAL S.A., acting
through its New York Branch, and DEXIA
SA, jointly and severally;

 

and

 

FSA ASSET MANAGEMENT LLC

 

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.

 

Accordingly, the parties agree as follows:—

 

Paragraph 1.  Interpretation

 

(a)                                  Definitions and Inconsistency.  Capitalized
terms not otherwise defined herein or elsewhere in this Agreement have the
meanings specified pursuant to Paragraph 12, and all references in this Annex to
Paragraphs are to Paragraphs of this Annex.  In the event of any inconsistency
between this Annex and the other provisions of this Schedule, this Annex will
prevail, and in the event of any inconsistency between Paragraph 13 and the
other provisions of this Annex, Paragraph 13 will prevail.

 

(b)                                 Secured Party and Pledgor.  All references
in this Annex to the “Secured Party” will be to either party when acting in that
capacity and all corresponding references to the “Pledgor” will be to the other
party when acting in that capacity; provided, however, that if Other Posted
Support is held by a party to this Annex, all references herein to that party as
the Secured Party with respect to that Other Posted Support will be to that
party as the beneficiary thereof and will not subject that support or that party
as the beneficiary thereof to provisions of law generally relating to security
interests and secured parties.

 

Paragraph 2.  Security Interest

 

Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.

 

Paragraph 3.  Credit Support Obligations

 

(a)                                  Delivery Amount.  Subject to Paragraphs 4
and 5, upon a demand made by the Secured Party on or promptly following a
Valuation Date, if the Delivery Amount for that Valuation Date equals or exceeds
the

 

--------------------------------------------------------------------------------


 

Pledgor’s Minimum Transfer Amount, then the Pledgor will Transfer to the Secured
Party Eligible Credit Support having a Value as of the date of Transfer at least
equal to the applicable Delivery Amount (rounded pursuant to Paragraph 13). 
Unless otherwise specified in Paragraph 13, the “Delivery Amount” applicable to
the Pledgor for any Valuation Date will equal the amount by which:

 

(i)            the Credit Support Amount

 

exceeds

 

(ii)           the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party.

 

(b)                                 Return Amount.  Subject to Paragraphs 4 and
5, upon a demand made by the Pledgor on or promptly following a Valuation Date,
if the Return Amount for that Valuation Date equals or exceeds the Secured
Party’s Minimum Transfer Amount, then the Secured Party will Transfer to the
Pledgor Posted Credit Support specified by the Pledgor in that demand having a
Value as of the date of Transfer as close as practicable to the applicable
Return Amount (rounded pursuant to Paragraph 13).  Unless otherwise specified in
Paragraph 13, the “Return Amount” applicable to the Secured Party for any
Valuation Date will equal the amount by which:

 

(i)            the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party exceeds

 

(ii)           the Credit Support Amount.

 

“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.

 

Paragraph 4.  Conditions Precedent, Transfer Timing, Calculations and
Substitutions

 

(a)                                  Conditions Precedent.  Each Transfer
obligation of the Pledgor under Paragraphs 3 and 5 and of the Secured Party
under Paragraphs 3, 4(d)(ii), 5 and 6(d) is subject to the conditions precedent
that:

 

(i)            no Event of Default, Potential Event of Default or Specified
Condition has occurred and is continuing with respect to the other party; and

 

(ii)           no Early Termination Date for which any unsatisfied payment
obligations exist has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the other party.

 

(b)                                 Transfer Timing.  Subject to Paragraphs
4(a) and 5 and unless otherwise specified, if a demand for the Transfer of
Eligible Credit Support or Posted Credit Support is made by the Notification
Time, then the relevant Transfer will be made not later than the close of
business on the next Local Business Day; if a demand is made after the
Notification Time, then the relevant Transfer will be made not later than the
close of business on the second Local Business Day thereafter.

 

(c)                                  Calculations.  All calculations of Value
and Exposure for purposes of Paragraphs 3 and 6(d) will be made by the Valuation
Agent as of the Valuation Time.  The Valuation Agent will notify each party (or
the other party, if the Valuation Agent is a party) of its calculations not
later than the Notification Time on the Local Business Day following the
applicable Valuation Date (or in the case of Paragraph 6(d), following the date
of calculation).

 

2

--------------------------------------------------------------------------------


 

(d)                                 Substitutions.

 

(i)                                     Unless otherwise specified in Paragraph
13, upon notice to the Secured Party specifying the items of Posted Credit
Support to be exchanged, the Pledgor may, on any Local Business Day, Transfer to
the Secured Party substitute Eligible Credit Support (the “Substitute Credit
Support”); and

 

(ii)                                  subject to Paragraph 4(a), the Secured
Party will Transfer to the Pledgor the items of Posted Credit Support specified
by the Pledgor in its notice not later than the Local Business Day following the
date on which the Secured Party receives the Substitute Credit Support, unless
otherwise specified in Paragraph 13 (the “Substitution Date”); provided that the
Secured Party will only be obligated to Transfer Posted Credit Support with a
Value as of the date of Transfer of that Posted Credit Support equal to the
Value as of that date of the Substitute Credit Support.

 

Paragraph 5.  Dispute Resolution

 

If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:

 

(i)                                     In the case of a dispute involving a
Delivery Amount or Return Amount, unless otherwise specified in Paragraph 13,
the Valuation Agent will recalculate the Exposure and the Value as of the
Recalculation Date by:

 

(A)          utilizing any calculations of Exposure for the Transactions (or
Swap Transactions) that the parties have agreed are not in dispute;

 

(B)           calculating the Exposure for the Transactions (or Swap
Transactions) in dispute by seeking four actual quotations at mid-market from
Reference Market-makers for purposes of calculating Market Quotation, and taking
the arithmetic average of those obtained; provided that if four quotations are
not available for a particular Transaction (or Swap Transaction), then fewer
than four quotations may be used for that Transaction (or Swap Transaction); and
if no quotations are available for a particular Transaction (or Swap
Transaction), then the Valuation Agent’s original calculations will be used for
that Transaction (or Swap Transaction); and

 

(C)           utilizing the procedures specified in Paragraph 13 for calculating
the Value, if disputed, of Posted Credit Support.

 

(ii)                                  In the case of a dispute involving the
Value of any Transfer of Eligible Credit Support or Posted Credit Support, the
Valuation Agent will recalculate the Value as of the date of Transfer pursuant
to Paragraph 13.

 

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time.  The appropriate party will, upon demand following that notice
by the

 

3

--------------------------------------------------------------------------------


 

Valuation Agent or a resolution pursuant to (3) above and subject to Paragraphs
4(a) and 4(b), make the appropriate Transfer.

 

Paragraph 6.  Holding and Using Posted Collateral

 

(a)                                  Care of Posted Collateral.   Without
limiting the Secured Party’s rights under Paragraph 6(c), the Secured Party will
exercise reasonable care to assure the safe custody of all Posted Collateral to
the extent required by applicable law, and in any event the Secured Party will
be deemed to have exercised reasonable care if it exercises at least the same
degree of care as it would exercise with respect to its own property.  Except as
specified in the preceding sentence, the Secured Party will have no duty with
respect to Posted Collateral, including, without limitation, any duty to collect
any Distributions, or enforce or preserve any rights pertaining thereto.

 

(b)                                 Eligibility to Hold Posted Collateral;
Custodians.

 

(i)            General.  Subject to the satisfaction of any conditions specified
in Paragraph 13 for holding Posted Collateral, the Secured Party will be
entitled to hold Posted Collateral or to appoint an agent (a “Custodian”) to
hold Posted Collateral for the Secured Party.  Upon notice by the Secured Party
to the Pledgor of the appointment of a Custodian, the Pledgor’s obligations to
make any Transfer will be discharged by making the Transfer to that Custodian. 
The holding of Posted Collateral by a Custodian will be deemed to be the holding
of that Posted Collateral by the Secured Party for which the Custodian is
acting.

 

(ii)           Failure to Satisfy Conditions.  If the Secured Party or its
Custodian fails to satisfy any conditions for holding Posted Collateral, then
upon a demand made by the Pledgor, the Secured Party will, not later than five
Local Business Days after the demand, Transfer or cause its Custodian to
Transfer all Posted Collateral held by it to a Custodian that satisfies those
conditions or to the Secured Party if it satisfies those conditions.

 

(iii)          Liability.  The Secured Party will be liable for the acts or
omissions of its Custodian to the same extent that the Secured Party would be
liable hereunder for its own acts or omissions.

 

(c)                                  Use of Posted Collateral.  Unless otherwise
specified in Paragraph 13 and without limiting the rights and obligations of the
parties under Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not
a Defaulting Party or an Affected Party with respect to a Specified Condition
and no Early Termination Date has occurred or been designated as the result of
an Event of Default or Specified Condition with respect to the Secured Party,
then the Secured Party will, notwithstanding Section 9-207 of the New York
Uniform Commercial Code, have the right to:

 

(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and

 

(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.

 

For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Distributions and Interest Amount.

 

(i)            Distributions.  Subject to Paragraph 4(a), if the Secured Party
receives or is deemed to receive Distributions on a Local Business Day, it will
Transfer to the Pledgor not later than the following Local Business Day any
Distributions it receives or is deemed to receive to the extent that a Delivery
Amount would not be created or increased by that Transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed to be a Valuation
Date for this purpose).

 

(ii)           Interest Amount.  Unless otherwise specified in Paragraph 13 and
subject to Paragraph 4(a), in lieu of any interest, dividends or other amounts
paid or deemed to have been paid with respect to Posted Collateral in the form
of Cash (all of which may be retained by the Secured Party), the Secured Party
will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose).  The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.

 

Paragraph 7.  Events of Default

 

For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:

 

(i)            that party fails (or fails to cause its Custodian) to make, when
due, any Transfer of Eligible Collateral, Posted Collateral or the Interest
Amount, as applicable, required to be made by it and that failure continues for
two Local Business Days after notice of that failure is given to that party;

 

(ii)           that party fails to comply with any restriction or prohibition
specified in this Annex with respect to any of the rights specified in Paragraph
6(c) and that failure continues for five Local Business Days after notice of
that failure is given to that party; or

 

(iii)          that party fails to comply with or perform any agreement or
obligation other than those specified in Paragraphs 7(i) and 7(ii) and that
failure continues for 30 days after notice of that failure is given to that
party.

 

Paragraph 8.  Certain Rights and Remedies

 

(a)                                  Secured Party’s Rights and Remedies.  If at
any time (1) an Event of Default or Specified Condition with respect to the
Pledgor has occurred and is continuing or (2) an Early Termination Date has
occurred or been designated as the result of an Event of Default or Specified
Condition with respect to the Pledgor, then, unless the Pledgor has paid in full
all of its Obligations that are then due, the Secured Party may exercise one or
more of the following rights and remedies:

 

(i)            all rights and remedies available to a secured party under
applicable law with respect to Posted Collateral held by the Secured Party;

 

(ii)           any other rights and remedies available to the Secured Party
under the terms of Other Posted Support, if any;

 

(iii)          the right to Set-off any amounts payable by the Pledgor with
respect to any Obligations against any Posted Collateral or the Cash equivalent
of any Posted Collateral held by the Secured Party (or any obligation of the
Secured Party to Transfer that Posted Collateral); and

 

(iv)          the right to liquidate any Posted Collateral held by the Secured
Party through one or more public or private sales or other dispositions with
such notice, if any, as may be required under applicable law, free from any
claim or right of any nature whatsoever of the Pledgor, including any equity or
right of redemption by the Pledgor (with the Secured Party having the right to
purchase any

 

5

--------------------------------------------------------------------------------


 

or all of the Posted Collateral to be sold) and to apply the proceeds (or the
Cash equivalent thereof) from the liquidation of the Posted Collateral to any
amounts payable by the Pledgor with respect to any Obligations in that order as
the Secured Party may elect.

 

Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.

 

(b)                                 Pledgor’s Rights and Remedies.  If at any
time an Early Termination Date has occurred or been designated as the result of
an Event of Default or Specified Condition with respect to the Secured Party,
then (except in the case of an Early Termination Date relating to less than all
Transactions (or Swap Transactions) where the Secured Party has paid in full all
of its obligations that are then due under Section 6(e) of this Agreement):

 

(i)                                     the Pledgor may exercise all rights and
remedies available to a pledgor under applicable law with respect to Posted
Collateral held by the Secured Party;

 

(ii)                                  the Pledgor may exercise any other rights
and remedies available to the Pledgor under the terms of Other Posted Support,
if any;

 

(iii)                               the Secured Party will be obligated
immediately to Transfer all Posted Collateral and the Interest Amount to the
Pledgor; and

 

(iv)                              to the extent that Posted Collateral or the
Interest Amount is not so Transferred pursuant to (iii) above, the Pledgor may:

 

(A)          Set-off any amounts payable by the Pledgor with respect to any
Obligations against any Posted Collateral or the Cash equivalent of any Posted
Collateral held by the Secured Party (or any obligation of the Secured Party to
Transfer that Posted Collateral); and

 

(B)           to the extent that the Pledgor does not Set-off under
(iv)(A) above, withhold payment of any remaining amounts payable by the Pledgor
with respect to any Obligations, up to the Value of any remaining Posted
Collateral held by the Secured Party, until that Posted Collateral is
Transferred to the Pledgor.

 

(c)                                  Deficiencies and Excess Proceeds.  The
Secured Party will Transfer to the Pledgor any proceeds and Posted Credit
Support remaining after liquidation, Set-off and/or application under Paragraphs
8(a) and 8(b) after satisfaction in full of all amounts payable by the Pledgor
with respect to any Obligations; the Pledgor in all events will remain liable
for any amounts remaining unpaid after any liquidation, Set-off and/or
application under Paragraphs 8(a) and 8(b).

 

(d)                                 Final Returns.  When no amounts are or
thereafter may become payable by the Pledgor with respect to any Obligations
(except for any potential liability under Section 2(d) of this Agreement), the
Secured Party will Transfer to the Pledgor all Posted Credit Support and the
Interest Amount, if any.

 

Paragraph 9.  Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:

 

(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;

 

6

--------------------------------------------------------------------------------


 

(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2,

 

(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and

 

(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.

 

Paragraph 10.  Expenses

 

(a)                               General.  Except as otherwise provided in
Paragraphs 10(b) and 10(c), each party will pay its own costs and expenses in
connection with performing its obligations under this Annex and neither party
will be liable for any costs and expenses incurred by the other party in
connection herewith.

 

(b)                                 Posted Credit Support.  The Pledgor will
promptly pay when due all taxes, assessments or charges of any nature that are
imposed with respect to Posted Credit Support held by the Secured Party upon
becoming aware of the same, regardless of whether any portion of that Posted
Credit Support is subsequently disposed of under Paragraph 6(c), except for
those taxes, assessments and charges that result from the exercise of the
Secured Party’s rights under Paragraph 6(c).

 

(c)                                  Liquidation/Application of Posted Credit
Support.  All reasonable costs and expenses incurred by or on behalf of the
Secured Party or the Pledgor in connection with the liquidation and/or
application of any Posted Credit Support under Paragraph 8 will be payable, on
demand and pursuant to the Expenses Section of this Agreement, by the Defaulting
Party or, if there is no Defaulting Party, equally by the parties.

 

Paragraph 11.  Miscellaneous

 

(a)                                  Default Interest.  A Secured Party that
fails to make, when due, any Transfer of Posted Collateral or the Interest
Amount will be obligated to pay the Pledgor (to the extent permitted under
applicable law) an amount equal to interest at the Default Rate multiplied by
the Value of the items of property that were required to be Transferred, from
(and including) the date that Posted Collateral or Interest Amount was required
to be Transferred to (but excluding) the date of Transfer of that Posted
Collateral or Interest Amount.  This interest will be calculated on the basis of
daily compounding and the actual number of days elapsed.

 

(b)                                 Further Assurances.  Promptly following a
demand made by a party, the other party will execute, deliver, file and record
any financing statement, specific assignment or other document and take any
other action that may be necessary or desirable and reasonably requested by that
party to create, preserve, perfect or validate any security interest or lien
granted under Paragraph 2, to enable that party to exercise or enforce its
rights under this Annex with respect to Posted Credit Support or an Interest
Amount or to effect or document a release of a security interest on Posted
Collateral or an Interest Amount.

 

(c)                                  Further Protection.  The Pledgor will
promptly give notice to the Secured Party of, and defend against, any suit,
action, proceeding or lien that involves Posted Credit Support Transferred by
the Pledgor or that could adversely affect the security interest and lien
granted by it under Paragraph 2, unless that suit, action, proceeding or lien
results from the exercise of the Secured Party’s rights under Paragraph 6(c).

 

7

--------------------------------------------------------------------------------


 

(d)                                 Good Faith and Commercially Reasonable
Manner.  Performance of all obligations under this Annex, including, but not
limited to, all calculations, valuations and determinations made by either
party, will be made in good faith and in a commercially reasonable manner.

 

(e)                                  Demands and Notices.  All demands and
notices made by a party under this Annex will be made as specified in the
Notices Section of this Agreement, except as otherwise provided in Paragraph 13.

 

(f)                                    Specifications of Certain Matters. 
Anything referred to in this Annex as being specified in Paragraph 13 also may
be specified in one or more Confirmations or other documents and this Annex will
be construed accordingly.

 

Paragraph 12.  Definitions

 

As used in this Annex:—

 

“Cash” means the lawful currency of the United States of America.

 

“Credit Support Amount” has the meaning specified in Paragraph 3

 

“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.

 

“Delivery Amount” has the meaning specified in Paragraph 3(a).

 

“Disputing Party” has the meaning specified in Paragraph 5.

 

“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c).  Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.

 

“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

 

“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.

 

“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap
Transactions) were being terminated as of the relevant Valuation Time; provided
that Market Quotation will be determined by the Valuation Agent using its
estimates at mid-market of the amounts that would be paid for Replacement
Transactions (as that term is defined in the definition of “Market Quotation”).

 

“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.

 

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:

 

(x) the amount of that Cash on that day; multiplied by

 

8

--------------------------------------------------------------------------------


 

(y) the Interest Rate in effect for that day; divided by

 

(z) 360.

 

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.

 

“Interest Rate” means the rate specified in Paragraph 13.

 

“Local Business Day”, unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.

 

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.

 

“Notification Time” has the meaning specified in Paragraph 13.

 

“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.

 

“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

 

“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.

 

“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).

 

“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8.  Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.

 

“Posted Credit Support” means Posted Collateral and Other Posted Support.

 

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.

 

“Resolution Time” has the meaning specified in Paragraph 13.

 

“Return Amount” has the meaning specified in Paragraph 3(b).

 

“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.

 

“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.

 

9

--------------------------------------------------------------------------------


 

“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).

 

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.

 

“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:

 

(i)                                     in the case of Cash, payment or delivery
by wire transfer into one or more bank accounts specified by the recipient;

 

(ii)                                  in the case of certificated securities
that cannot be paid or delivered by book-entry, payment or delivery in
appropriate physical form to the recipient or its account accompanied by any
duly executed instruments of transfer, assignments in blank, transfer tax stamps
and any other documents necessary to constitute a legally valid transfer to the
recipient;

 

(iii)                               in the case of securities that can be paid
or delivered by book-entry, the giving of written instructions to the relevant
depository institution or other entity specified by the recipient, together with
a written copy thereof to the recipient, sufficient if complied with to result
in a legally effective transfer of the relevant interest to the recipient; and

 

(iv)                              in the case of Other Eligible Support or Other
Posted Support, as specified in Paragraph 13.

 

“Valuation Agent” has the meaning specified in Paragraph 13.

 

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.

 

“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.

 

“Valuation Time” has the meaning specified in Paragraph 13.

 

“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:

 

(i)                                     Eligible Collateral or Posted Collateral
that is:

 

(A)          Cash, the amount thereof, and

 

(B)           a security, the bid price obtained by the Valuation Agent
multiplied by the applicable Valuation Percentage, if any;

 

(ii)                                  Posted Collateral that consists of items
that are not specified as Eligible Collateral, zero; and

 

(iii)                               Other Eligible Support and Other Posted
Support, as specified in Paragraph 13.

 

10

--------------------------------------------------------------------------------


 

Execution Version

 

ISDA®

CREDIT SUPPORT ANNEX

(New York Law)

to the Schedule to the

ISDA Master Agreement

Guaranteed Put Contract

dated as of June 30, 2009 between

 

DEXIA CRÉDIT LOCAL S.A., acting through its New York Branch, and DEXIA SA
(jointly and
severally) (hereinafter together referred to as “Party A” or “Pledgor”)

and

FSA ASSET MANAGEMENT LLC, (hereinafter referred to as “Party B” or “Secured
Party”).

 


PARAGRAPH 13.  ELECTIONS AND VARIABLES.


 


(A)           SECURITY INTEREST FOR “OBLIGATIONS”.


 


(I)            PARAGRAPH 2 IS AMENDED BY ADDING, IMMEDIATELY AFTER THE WORDS
“LIEN ON AND RIGHT OF SET-OFF AGAINST”, THE WORDS “THE DEXIA COLLATERAL ACCOUNT,
AND ALL THE PROPERTY FROM TIME TO TIME CREDITED THERETO OR CARRIED THEREIN, AND
THE PROCEEDS THEREOF, INCLUDING WITHOUT LIMITATION”.


 


(II)           THE TERM “OBLIGATIONS” AS USED IN THIS ANNEX INCLUDES THE
FOLLOWING ADDITIONAL OBLIGATIONS:

With respect to Party A: not applicable.

With respect to Party B: not applicable.

 


(B)           CREDIT SUPPORT OBLIGATIONS.


 


(I)            ELIGIBLE COLLATERAL.


 


ON ANY DATE, THE CATEGORIES OF ASSETS DENOMINATED IN U.S. DOLLARS OR EUROS AND
DESIGNATED AS “CSA ELIGIBLE” ON SCHEDULE A HERETO QUALIFY AS “ELIGIBLE
COLLATERAL” AND THE VALUATION PERCENTAGE FOR EACH SUCH CATEGORY SHALL BE THE
PERCENTAGE CORRESPONDING TO THE CURRENT RATING FOR SUCH CATEGORY ON THE RELEVANT
VALUATION DATE.  FOR THE AVOIDANCE OF DOUBT, ANY ASSET THAT IS NOT ELIGIBLE
COLLATERAL SHALL HAVE A VALUE OF ZERO FOR ALL PURPOSES UNDER THIS CREDIT SUPPORT
ANNEX.  CASH IN U.S. DOLLARS SHALL ALSO CONSTITUTE ELIGIBLE COLLATERAL.


 


(II)           OTHER ELIGIBLE SUPPORT.


 


THE FOLLOWING ITEMS WILL QUALIFY AS “OTHER ELIGIBLE SUPPORT” FOR THE PARTY
SPECIFIED:


 


NOT APPLICABLE.


 


(III)          THRESHOLD.


 

(A)          “INDEPENDENT AMOUNT” WITH RESPECT TO PARTY A OR TO PARTY B, IS NOT
APPLICABLE.

 

(B)           “THRESHOLD” MEANS, WITH RESPECT TO PARTY A, USD 5,000,000, UNLESS
THE SUBORDINATED CLAIMS PAYMENT CONDITION IS NOT MET, IN WHICH CASE IT WILL BE
ZERO.

 

--------------------------------------------------------------------------------


 

“THRESHOLD”, WITH RESPECT TO PARTY B AND ANY VALUATION DATE IS NOT APPLICABLE.

 

(C)           “MINIMUM TRANSFER AMOUNT” MEANS, WITH RESPECT TO PARTY A AND PARTY
B, USD 5,000,000, UNLESS THE SUBORDINATED CLAIMS PAYMENT CONDITION IS NOT MET,
IN WHICH CASE IT WILL BE ZERO WITH RESPECT TO PARTY A, AND INFINITY WITH RESPECT
TO PARTY B.

 

(D)          ROUNDING: THE DELIVERY AMOUNT WILL BE ROUNDED UP TO THE NEAREST
INTEGRAL MULTIPLE OF USD 10,000. THE RETURN AMOUNT WILL BE ROUNDED DOWN TO THE
NEAREST INTEGRAL MULTIPLE OF USD 10,000.

 


(C)                                  VALUATION AND TIMING.


 


(I)            “VALUATION AGENT” MEANS THE REPORTING AGENT (AS DEFINED IN THE
PLEDGE AND ADMINISTRATION AGREEMENT).


 


(II)           “VALUATION DATE” MEANS EACH OF (A) THE EARLIER OF
(X) SEPTEMBER 28, 2011 AND (Y) ANY SOVEREIGN GUARANTEE UNENFORCEABILITY DATE
(THE “FIRST VALUATION DATE”), (B) EACH DAY AFTER THE FIRST VALUATION DATE WHICH
IS THE LAST BUSINESS DAY IN A CALENDAR WEEK, (EACH OF THE DAYS IN (A) AND (B) A
“SCHEDULED VALUATION DATE”) AND (C) ANY ADDITIONAL BUSINESS DAY REQUESTED TO BE
A VALUATION DATE BY FSA OR PARTY A FROM TIME TO TIME WHICH IS NOT A SCHEDULED
VALUATION DATE (AND IS AFTER THE FIRST VALUATION DATE) AND IS NOTIFIED TO PARTY
A OR PARTY B AND FSA, AS APPLICABLE AND THE VALUATION AGENT AT LEAST ONE
BUSINESS DAY IN ADVANCE OF THE PROPOSED ADDITIONAL VALUATION DATE (EACH AN
“ADDITIONAL VALUATION DATE”), PROVIDED THAT THE NUMBER OF ADDITIONAL VALUATION
DATES REQUESTED BY FSA SHALL NOT EXCEED 10 IN ANY CALENDAR YEAR (AND THE NUMBER
OF ADDITIONAL VALUATION DATES REQUESTED BY PARTY A IS NOT LIMITED).


 


(III)          “VALUATION TIME” MEANS THE CLOSE OF BUSINESS IN THE CITY OF THE
VALUATION AGENT ON THE LOCAL BUSINESS DAY IMMEDIATELY PRECEDING THE VALUATION
DATE OR DATE OF CALCULATION, AS APPLICABLE; PROVIDED THAT THE CALCULATIONS OF
VALUE AND EXPOSURE WILL BE MADE AS OF APPROXIMATELY THE SAME TIME ON THE SAME
DATE.


 


(IV)          “NOTIFICATION TIME” MEANS 11:00 A.M., NEW YORK CITY TIME, ON A
LOCAL BUSINESS DAY.


 

(v)           Deemed Demand.  Paragraph 3(a) is amended by adding, immediately
following the words “upon a demand made by the Secured Party” in Paragraph 3(a),
the words “(which demand shall be deemed as having been validly made
automatically upon receipt of notice from the Valuation Agent of a Delivery
Amount resulting from the Valuation Agent’s calculations on any Valuation
Date)”.

 

(vi)          “Value” means FSAM Asset Value.

 

(vii)         No DCL Collateral Period and No Dexia Collateral Period.

 

(A)          With respect to any date which falls during a period which is
(A) not on or after a Sovereign Guarantee Unenforceability Date and (B) (I) on
and after the First Collateral Posting Date and prior to the Liquidity and
Collateral Trigger Expiration Date or (II) during a period that a DCL Bankruptcy
has occurred and is continuing (a “No DCL Collateral Period”), (i) any Eligible
Collateral Transferred by DCL, whether at any time before or during such No DCL
Collateral Period, will be deemed to have a Value of zero during such No DCL
Collateral Period (any such Eligible Collateral on any date during

 

2

--------------------------------------------------------------------------------


 

the No DCL Collateral Period the “Affected DCL Collateral”) and (ii) only
postings made by Dexia (whether made at any time before or during such No DCL
Collateral Period, and including by substitution in accordance with the Credit
Support Annex of Eligible Collateral posted by Dexia for Eligible Collateral
posted by DCL) will be considered in calculating any applicable Delivery Amount
and whether the obligation to Transfer Eligible Collateral with a Value equal to
such Delivery Amount has been met during such No DCL Collateral Period;
provided, that such Affected DCL Collateral shall be Transferred to DCL against
the simultaneous delivery of replacement Eligible Collateral by Dexia.

 

(B)           With respect to any date which falls during a period which is
(A) on or after a Sovereign Guarantee Unenforceability Date and (B) not during a
period that a DCL Bankruptcy has occurred and is continuing (a “No Dexia
Collateral Period”), (i) any Eligible Collateral Transferred by Dexia, whether
at any time before or during such No Dexia Collateral Period, will be deemed to
have a Value of zero during such No Dexia Collateral Period (any such Eligible
Collateral on any date during the No Dexia Collateral Period the “Affected Dexia
Collateral”) and (ii) only postings made by DCL (whether made at any time before
or during such No Dexia Collateral Period, and including by substitution in
accordance with the Credit Support Annex of Eligible Collateral posted by DCL
for Eligible Collateral posted by Dexia) will be considered in calculating any
applicable Delivery Amount and whether the obligation to Transfer Eligible
Collateral with a Value equal to such Delivery Amount has been met during such
No Dexia Collateral Period; provided, that such Affected Dexia Collateral shall
be Transferred to Dexia against the simultaneous delivery of replacement
Eligible Collateral by DCL.

 

(C)           In relation to any Put Settlement Date arising from a Collateral
Default Trigger occurring during a No DCL Collateral Period or No Dexia
Collateral Period, Party B shall Transfer to Party A the relevant Affected DCL
Collateral or Affected Dexia Collateral as of the date of occurrence of the
relevant Collateral Default Trigger as part of the Put Settlement Assets
delivered to Party A on such Put Settlement Date (unless Party A has already
effected a substitution for such Affected DCL Collateral or Affected Dexia
Collateral as described in Paragraph 13(c)(vii)).

 

(viii)        In the event that a Put Settlement Date occurs (i) on or after a
DCL Belgian Corporate Reorganization has occurred and (ii) prior to the date on
which (1) the Collateral Replacement Date has occurred and (2) Eligible
Collateral having a Value equal to the Delivery Amount determined on the
Collateral Replacement Date shall have been Transferred under the Credit Support
Annex, and except in the case of a Put Settlement under which the Put Settlement
Amount is paid to Party B by the Sovereign Guarantors, (A) Party A will be
required to pay the Put Settlement Amount on the Put Settlement Date, (B) Party
B will not be required to Deliver the related Put Settlement Assets until the
date following the Put Settlement Date on which the Belgian Preference Period
has expired and (C) pending such Delivery on the date referred to in (B), Party
A will be deemed to have pledged the relevant Put Settlement Assets to Party B
and Party B shall hold such Put Settlement Assets as additional Posted
Collateral hereunder (“Repledged Assets”).

 


(D)                                 SUBSTITUTION.


 


(I)            “SUBSTITUTION DATE” HAS THE MEANING SPECIFIED IN PARAGRAPH
4(D)(II).

 

3

--------------------------------------------------------------------------------


 


(II)           CONSENT.  IF SPECIFIED HERE AS APPLICABLE, THEN THE PLEDGOR MUST
OBTAIN THE SECURED PARTY’S CONSENT FOR ANY SUBSTITUTION PURSUANT TO PARAGRAPH
4(D):  INAPPLICABLE.


 


(E)                                  DISPUTE RESOLUTION.


 


(I)            “RESOLUTION TIME” MEANS 1:00 P.M. NEW YORK TIME ON THE LOCAL
BUSINESS DAY FOLLOWING THE DATE ON WHICH THE NOTICE OF THE DISPUTE IS GIVEN
UNDER PARAGRAPH 5.


 


(II)           VALUE.  THE PROVISIONS OF PARAGRAPH 5 WILL APPLY, PROVIDED,
HOWEVER, THAT ANY DISPUTE AS TO THE INDICATIVE MARKET VALUE OF ANY FSAM ASSET
SHALL BE RESOLVED AS SET FORTH IN THE DEFINITION OF “FSAM ASSET VALUE” AND, TO
SUCH EXTENT, THE PROVISIONS OF PARAGRAPH 5 SHALL NOT APPLY.


 


(F)                                    HOLDING AND USING POSTED COLLATERAL.


 

(I)            ELIGIBILITY TO HOLD POSTED COLLATERAL; CUSTODIANS.  PARTY B
(THROUGH THE CUSTODIAN) WILL BE ENTITLED TO HOLD POSTED COLLATERAL PURSUANT TO
PARAGRAPH 6(B).

 

THE CUSTODIAN FOR PARTY B IS: WELLS FARGO BANK, NATIONAL ASSOCIATION.

 

PARTY A AND PARTY B AGREE THAT (X) POSTED COLLATERAL THAT IS DENOMINATED IN USD,
OR THAT IS CASH THAT IS USD, WILL BE CREDITED TO THE DEXIA COLLATERAL ACCOUNT
AND HELD IN THE UNITED STATES OF AMERICA, AND (Y) ALL OTHER POSTED COLLATERAL
WILL EITHER BE DEPOSITED IN THE DEXIA COLLATERAL ACCOUNT OR GRANTED TO THE
CUSTODIAN DIRECTLY ACTING AS REPRESENTATIVE FOR THE BENEFIT OF PARTY B AND HELD
BY THE CUSTODIAN IN A SPECIAL DESIGNATED PLEDGED ACCOUNT OPENED IN ITS NAME IN
THE EUROCLEAR SYSTEM WITH EUROCLEAR BANK NV/SA IN ACCORDANCE WITH EUROCLEAR’S
MULTI PLEDGOR PLEDGED ACCOUNT TERMS AND CONDITIONS (THE “MPAA ACCOUNT”).  THE
CUSTODIAN MAY USE AGENTS AND AFFILIATES FOR PURPOSES OF OPENING, MANAGING AND
OPERATING THE MPAA ACCOUNT.

 

Notwithstanding the foregoing, if both a DCL Belgian Corporate Reorganization
and a Sovereign Guarantee Unenforceability Date have occurred, all Transfers of
Eligible Collateral will be made through, and all Posted Collateral will be held
in, the MPAA Account or another account (or subaccount or subcustody
arrangement) maintained in the Euroclear System.

 

(ii)           Use of Posted Collateral.  The provisions of Paragraph
6(c)(i) will not apply to Party B, and the provisions of Paragraph 6(c)(ii) will
apply to Party B; provided, however, that

 

(A)          on any date on which the Collateral Agent or FSA has delivered a
Payment Failure Notice (as defined in the Pledge and Administration Agreement)
and the payment failure identified in such Payment Failure Notice has not been
cured on the third Business Day following the Collateral Agent or FSA’s delivery
of such Payment Failure Notice Paragraph 6(c)(i) will apply to Party B such that
the Collateral Agent and/or FSA shall have the rights, subject to the terms and
limitations of the Pledge and Administration Agreement, to (x) enter into a
Temporary Funding Transaction (as defined in the Pledge and Administration
Agreement) in relation to any Posted Collateral held by the Collateral Agent
hereunder or (y) solely in the circumstances described in
Section 11.2(b)(i)(C) of the Pledge and Administration Agreement, to effect a
Liquidation of Posted Collateral by sale for its obtainable market value, and in
each case apply the proceeds of such transaction in (x) or (y) to satisfy one or
more scheduled or expected Senior Priority Payments identified in accordance
with the provisions Section 11.2(b) of the Pledge and

 

4

--------------------------------------------------------------------------------


 

Administration Agreement at or prior to the time when such Payment Failure
Notice was sent (“Required Senior Priority Payments”), and any such application
of the proceeds of such transaction in (x) or (y) shall also be deemed to
satisfy (to the extent of such proceeds) any Liquidity Draw Request which is
outstanding and has not been funded on the date such proceeds are applied;

 

(B) on any date on or after the Collateral Replacement Date on which the
Administrator, the Collateral Agent or FSA has delivered a GIC Termination
Liquidity Draw and the relevant Bank under (and as defined in) the Liquidity
Facility or Buyer under (and as defined in) the Repurchase Facility Agreement,
as applicable, has not performed its payment obligations within the time
required under the Liquidity Facility or Repurchase Facility Agreement, as
applicable, Paragraph 6(c)(i) will apply to Party B such that the Collateral
Agent and/or FSA shall have the rights to enter into a Temporary Funding
Transaction in relation to any Posted Collateral held by the Collateral Agent
hereunder, and apply the proceeds of such transaction to satisfy the relevant
GIC Termination Liquidity Draw; and

 

(C)           Party B or, if a Dexia Event of Default has occurred, the
Collateral Agent or FSA directly as third party beneficiary, may instruct the
transfer of any Posted Collateral which is eligible to be posted as collateral
to secure either (x) a FSA GIC Contract or (y) a Third Party Hedge Agreement
which is not a Subordinated Hedge Agreement to the collateral account for such
FSA GIC Contract or Third Party Hedge Agreement, as applicable, and Paragraph
6(c)(i) will apply to Party B to the extent necessary to permit such actions in
(x) or (y); and

 

(D) If on any date the “Offset of Collateral” provision is applicable under the
Confirmation to this Agreement, FSA as the Secured Party Representative shall
identify one or more items of Eligible Collateral having a Value equal to the
Deemed Return Amount that will be released to Party B in consideration for the
corresponding reduction of the Put Settlement Amount in relation to such Deemed
Return Amount.

 

Any use of Posted Collateral (or the cash proceeds thereof) provided for under
(A) through (C) shall not be considered a Set-off under Paragraph 8(a)(iii) or
otherwise affect the inclusion of the Value of such Posted Collateral as Posted
Credit Support held by the Secured Party for purposes of Paragraph 3 or the
determination of any Delivery Amount or Return Amount thereunder, provided that
(x) the Value of any Posted Collateral Liquidated under (ii)(A)(y) above, or
Liquidated in connection with the termination of a Temporary Funding
Transaction, shall be fixed at the FSAM Asset Value thereof as most recently
determined hereunder at the time of such Liquidation (in connection with the
Collateral Sale Deficiency Amount and Collateral Sale Excess Amount adjustments
referred to below) and (y) to the extent that the Liquidation Proceeds of any
sale or cash obtained in a Temporary Financing Transaction have been applied to
satisfy a Qualifying Liquidity Payment (a “Liquidity Draw Offset”), the portion
of the FSAM Asset Value of the relevant Eligible Collateral obtained by
multiplying (i) such FSAM Asset Value times (ii) the relevant Liquidity Offset
Fraction, shall be no longer be included in determining the Value of Posted
Credit Support held by the Secured Party for purposes of Paragraph 3 or the
determination of any Delivery Amount or Return Amount hereunder.

 


(G)                                 DISTRIBUTIONS AND INTEREST AMOUNT.


 


(I)            DISTRIBUTIONS. THE PROVISIONS OF PARAGRAPH 6(D)(I) WILL NOT
APPLY.  THE CUSTODIAN SHALL CREDIT ALL DISTRIBUTIONS RECEIVED TO THE DEXIA
COLLATERAL ACCOUNT OR THE MPAA ACCOUNT,

 

5

--------------------------------------------------------------------------------


 


AS APPLICABLE.  “DEXIA COLLATERAL ACCOUNT” HAS THE MEANING SET FORTH IN THE
PLEDGE AND ADMINISTRATION AGREEMENT.


 


(II)                                  INTEREST AMOUNT.  THE PROVISIONS OF
PARAGRAPH 6(D)(II) WILL APPLY, PROVIDED THAT (I) POSTED COLLATERAL IN THE FORM
OF CASH MAY BE INVESTED ONLY IN CASH EQUIVALENT INVESTMENTS ELIGIBLE UNDER THE
ALM PROCEDURES AND AGREED BETWEEN THE CUSTODIAN AND THE ADMINISTRATOR FROM TIME
TO TIME AND (II) THE AMOUNT OF INTEREST ON POSTED COLLATERAL IN THE FORM OF CASH
ON ANY DATE WILL BE CALCULATED BY THE CUSTODIAN BASED ON THE RELEVANT
INVESTMENTS IN (I).


 


(H)                                 ADDITIONAL REPRESENTATION(S).  THERE ARE NO
ADDITIONAL REPRESENTATIONS BY EITHER PARTY.


 


(I)                                     OTHER ELIGIBLE SUPPORT AND OTHER POSTED
SUPPORT.


 


(I)                                     “VALUE” WITH RESPECT TO OTHER ELIGIBLE
SUPPORT AND OTHER POSTED SUPPORT MEANS: NOT APPLICABLE.


 


(II)                                  “TRANSFER” WITH RESPECT TO OTHER ELIGIBLE
SUPPORT AND OTHER POSTED SUPPORT MEANS: NOT APPLICABLE.


 


(J)                                     DEMANDS AND NOTICES.  ALL DEMANDS,
SPECIFICATIONS AND NOTICES UNDER THIS ANNEX WILL BE MADE PURSUANT TO THE NOTICES
SECTION OF THIS AGREEMENT, EXCEPT THAT ANY DEMAND, SPECIFICATION OR NOTICE SHALL
BE GIVEN TO OR MADE AT THE FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESS AS THE
RELEVANT PARTY MAY FROM TIME TO TIME DESIGNATE BY GIVING NOTICE (IN ACCORDANCE
WITH THE TERMS OF THIS PARAGRAPH) TO THE OTHER PARTY:


 

If to Party A, at the address specified pursuant to the Notices Section of this
Agreement.

 

If to Party B, at the address specified pursuant to the Notices Section of this
Agreement.

 

If to Party B’s Custodian:  Same address as if to Party B pursuant to the
Notices Section of this Agreement.

 

(k)                                 Address for Transfers.  Each Transfer
hereunder shall be made to the address specified in writing from time to time by
the party to which such Transfer will be made.

 

Party A account details  — To be provided.

 

Party B account details  — To be provided.

 

(l)                                     Additional Transfers.  On any date,
whether or not a Valuation Date, Party A may at its option Transfer additional
Eligible Collateral to the Dexia Collateral Account for the purpose of making
the resulting Posted Collateral available for use by Party B in the manner
contemplated by (f)(ii)(B) above.

 


(M)                               OTHER PROVISIONS.


 


(I)            COLLATERAL ACCOUNT.  PARTY A AND PARTY B ACKNOWLEDGE AND AGREE
THAT THE CUSTODIAN SHALL HOLD, RECORD AND IDENTIFY ALL POSTED COLLATERAL IN THE
DEXIA COLLATERAL ACCOUNT OR THE MPAA ACCOUNT.


 


(II)           AGREEMENT AS TO SINGLE SECURED PARTY AND SINGLE PLEDGOR. PARTY A
AND PARTY B HEREBY AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
ANNEX, (A) THE TERM “SECURED PARTY” AS USED IN THIS ANNEX MEANS ONLY PARTY B,
(B) THE TERM “PLEDGOR” AS USED IN THIS

 

6

--------------------------------------------------------------------------------


 


ANNEX MEANS ONLY PARTY A, (C) ONLY PARTY A MAKES THE PLEDGE AND GRANT IN
PARAGRAPH 2, THE ACKNOWLEDGEMENT IN THE FINAL SENTENCE OF PARAGRAPH 8(A) AND THE
REPRESENTATIONS IN PARAGRAPH 9.


 


(III)                               EVENTS OF DEFAULT.


 


PARAGRAPH 7 SHALL NOT APPLY.  ANY FAILURE BY PARTY A TO COMPLY WITH OR PERFORM
ANY OBLIGATION TO BE COMPLIED WITH OR PERFORMED BY PARTY A UNDER THIS CREDIT
SUPPORT ANNEX SHALL ONLY BE AN EVENT OF DEFAULT IF SECTION 5(A)(I) OF THE
AGREEMENT (AS AMENDED BY THE SCHEDULE) IS OR BECOMES APPLICABLE THERETO.


 


(IV)                              ADDITIONAL DEFINITIONS.  AS USED IN THIS
ANNEX:


 

“ALM Noncompliance Amount” means on any date of determination on which a Dexia
Event of Default has not occurred, the sum of (i) the aggregate of the ALM
Noncompliance Derivative Amounts plus (ii) the ALM Noncompliance Operational
Amount.

 

“ALM Noncompliance Derivative Amount” means on any date of determination on
which a Dexia Event of Default has not occurred, and in relation to any interest
rate, currency or other derivative transaction (whether such transaction would
be classified as an Asset Swap or a Liability Swap) which (1) either (A) Party A
has agreed, following an objection by FSA, was required to have been effected in
order to comply with the ALM Procedures or (B) the ALM Arbiter has concluded was
required to have been effected in order to comply with the ALM Procedures, as
applicable, and (2) has not yet been effected by Party B, an amount equal to the
FSAM Liability Swap Benefit or FSAM Asset Swap Benefit, as applicable, that
would result from such transaction having been effected on the date the ALM
Arbiter determines (or that Party A agrees with FSA) that it should have been
effected and currently being in effect on such date of determination.  In
determining such FSAM Liability Swap Benefit or FSAM Asset Swap Benefit the
Valuation Agent may rely on the determination of FSAM’s swap counterparty under
any Third Party Hedge Agreement or on the determination of the ALM Arbiter.

 

“ALM Noncompliance Operational Amount” means on any date of determination on
which (A) either (i) the ALM Arbiter has concluded (or Party A has agreed,
following an objection by FSA) that Party B has failed to comply with a
requirement of the ALM Procedures or (ii) the ALM Arbiter has concluded (or
Party A has agreed, following an objection by FSA) that Party B has adopted an
amendment or modification to the ALM Procedures (other than a Dexia Policy
Amendment) such that the amended ALM Procedures do not constitute a reasonable
and prudent asset and liability management policy in accordance with prevailing
market standards for portfolio management activities of the same type, (B) FSA
has not consented to the relevant noncompliance, amendment or modification and
(C) Party B has failed to remedy the relevant noncompliance or rescind the
relevant amendment or modification to the ALM Procedures, an amount equal to 25%
times the Spread Component of the GIC Business Costs Amount as most recently
determined on such date.

 

“Collateral Replacement Date” means the earlier to occur of (i) the First
Collateral Posting Date, and (ii) any Sovereign Guarantee Unenforceability Date.

 

7

--------------------------------------------------------------------------------


 

“Collateral Sale Excess Amount” means in relation to each item of Eligible
Collateral Liquidated by Party B or the Collateral Agent in the circumstances
set forth in Paragraph 13(f)(ii)(A)(y), (A) one minus the Liquidity Offset
Fraction times (B) the excess, if any, of (i) the relevant Liquidation Proceeds
over (ii) the FSAM Asset Value of such item of Eligible Collateral as most
recently determined hereunder at the time of such Liquidation.

 

“Collateral Sale Deficiency Amount” means in relation to each item of Eligible
Collateral sold by Party B or the Collateral Agent in the circumstances set
forth in Paragraph 13(f)(ii)(A)(y), (A) one minus the Liquidity Offset Fraction
times (B) the excess, if any, of (i) the FSAM Asset Value of such item of
Eligible Collateral as most recently determined hereunder at the time of such
Liquidation over (ii) the applicable Liquidation Proceeds.

 

“Collateral Value” means, with respect to each Hedge Agreement, the Value of the
Posted Collateral held by the Collateral Agent on behalf of FSAM (and, for the
avoidance of doubt, not merely held by DCL as Credit Support Provider of FSAM
under the relevant Hedge Agreement) in relation to each Hedge Agreement, as
determined by the Valuation Agent.  For purpose of the foregoing, with respect
to any Hedge Agreement, “Value” and “Posted Collateral” shall have the meanings
set forth in Hedge Agreement, and the Valuation Agent may rely on the
determination of such Value by the Valuation Agent (as defined in the relevant
Hedge Agreement) in accordance with the terms of the relevant Hedge Agreement.

 

“Dexia Policy Amendment” means an amendment or modification to the ALM
Procedures that is necessary, as reasonably evidenced to FSA by Party A, to
conform such ALM Procedures to generally applicable risk management policies
within the Dexia group.

 

“Exposure” means on any date of determination:

 

Prior to the Collateral Replacement Date, zero.

 

On the Collateral Replacement Date and from time to time thereafter, an amount
equal to the sum, which shall not be less than zero, of:

 

(1)                                  the sum of

 

(A)        the aggregate GIC Redemption Balance of the FSA GIC Contracts as of
such date, plus

 

(B)         the GIC Business Costs Amount most recently calculated on or prior
to such date, plus

 

(C)         the aggregate sum of the FSAM Exposure to each of its Hedge
Counterparties as of such date; plus

 

(D)        the aggregate of all the FSAM Asset Swap Costs and all the FSAM
Liability Swap Costs, in each case in relation to Third Party Hedge Agreements
other than Third Party Hedge Agreements which are Qualifying Hedge Agreements on
such date; plus

 

8

--------------------------------------------------------------------------------


 

(E)         to the extent that (x) the “Credit Support Amount” applicable to
FSAM  in relation to any Third Party Hedge Agreement that is not a Qualifying
Hedge Agreement as of such date, plus or minus any “unpaid amounts” that are
outstanding between the parties exceeds (y) the amount determined in relation to
such Third Party Hedge Agreement under (D), the aggregate of such excess of
(x) over (y) in relation to all such Third Party Hedge Agreements; plus

 

(F)         the ALM Noncompliance Amount (if any); plus

 

(G)         the Lien Creditor Amount (if any); plus

 

(H)        the Principal Forgiveness Amount (if any); plus

 

(I)          the aggregate of the Collateral Sale Deficiency Amounts determined
on or prior to such date, if any;

 

minus

 

(2)                                  the sum of

 

(A)          the aggregate FSAM Asset Value of the Put Portfolio Assets, plus

 

(B)           the aggregate FSAM Asset Value of the Excluded Assets and Other
Assets (including without duplication (I) cash proceeds of any Defaulted
Collateral Amount that has been paid by the Sovereign Guarantors as a Put
Settlement Amount under the Sovereign Guarantee and not invested in Permitted
Investments constituting Other Assets or applied under the Priority of Payments,
(II) Repledged Assets, (III) any other cash held in respect of the Required
Reserve and (IV) all other amounts standing to the credit of the FSAM Cash
Account or other accounts maintained by the Collateral Agent under the Pledge
and Administration Agreement), plus

 

(C)           the aggregate FSAM Asset Value of any Posted Collateral held by
the Collateral Agent under the Dexia Non-Guaranteed Put Contract, plus

 

(D)          the aggregate of the Collateral Values related to Hedge Agreements,
plus

 

(E)           the aggregate of all the FSAM Asset Swap Benefits in relation to
Hedge Agreements; plus

 

(F)           the aggregate of the Collateral Sale Excess Amounts determined on
or prior to such date, if any.

 

“Eligible Dealers” means  JP Morgan Securities Inc., Goldman Sachs & Co.,
Deutsche Bank Securities, Inc., Morgan Stanley & Co., Bank of America Securities
LLC, Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC, and
such other dealers as may be reasonably agreed among Party A, the Administrator
and FSA from time to time.

 

“FSAM Asset Swap Benefit” means in relation to each derivative transaction that
is identified as an Asset Swap in the Hedge Agreement Register, the mark to
market value of such derivative transaction (if any) in favor of FSAM as
determined by the Valuation

 

9

--------------------------------------------------------------------------------


 

Agent hereunder in accordance with the definition of Exposure applicable under
the relevant Hedge Agreement (but disregarding any transactions other than such
Asset Swap that would otherwise be included in the determination of Exposure
thereunder as defined therein), where the Valuation Agent hereunder may rely for
this purposes on the determination of Exposure (or the components thereof) by
the relevant Third Party Valuation Agent.

 

“FSAM Asset Swap Cost” means in relation to each derivative transaction that is
identified as an Asset Swap in the Hedge Agreement Register, the mark to market
value of such derivative transaction (if any) in favor of FSAM’s Hedge
Counterparty as determined by the Valuation Agent hereunder in accordance with
the definition of Exposure applicable under the relevant Hedge Agreement (but
disregarding any transactions other than such Asset Swap that would otherwise be
included in the determination of Exposure thereunder as defined therein), plus
or minus any “unpaid amounts” that are outstanding between the parties, where
the Valuation Agent hereunder may rely for this purposes on the determination of
Exposure (or the components thereof) by the relevant Third Party Valuation
Agent.

 

“FSAM Assets Valuation Percentage” means in relation to each category of FSAM
Asset, the valuation percentage corresponding to the current rating of such FSAM
Asset as set forth under the heading “Collateral Rating” on Schedule A hereto.

 

“FSAM Asset Value” means in relation to each FSAM Asset or item of Eligible
Collateral, on any date of determination, the product of (i) (A) in the case of
an FSAM Asset, the Outstanding Principal Amount thereof times the indicative
market price (as a percentage of par) of such FSAM Asset determined by the
Valuation Agent in accordance with the procedures attached as Schedule C, and
(B) in the case of an item of Eligible Collateral, the unpaid principal balance
thereof times the indicative market price (as a percentage of par) of such item
of Eligible Collateral, determined in accordance with generally applicable
procedures used by the Custodian for valuing similar types of assets (each of
(A) and (B), the “Indicative Market Value”) and (ii) the FSAM Assets Valuation
Percentage corresponding to the relevant category of FSAM Asset (or item of
Eligible Collateral, as applicable).  The FSAM Asset Value with respect to FSAM
Assets that are not Put Portfolio Assets, Excluded Assets, Permitted Investments
or cash will be zero.

 

Either the Pledgor or FSA (a “Disputing Party”) may dispute the determination of
any FSAM Asset Value on the basis of the Indicative Market Value by the
Valuation Agent; provided that in relation to any single Valuation Date neither
the Pledgor nor the Secured Party may dispute the Valuation Agent’s
determination of the FSAM Asset Value in relation to more than 10% of the FSAM
Assets (by principal amount, with such 10% permitted amount to be determined
separately for the Pledgor or Secured Party, as applicable).  If a Disputing
Party disputes the Valuation Agent’s calculation of an FSAM Asset Value in
accordance with the foregoing restriction, then (1) the Disputing Party will
notify the other party, FSA and the Valuation Agent not later than the close of
business on the Local Business Day that the date that a demand is made or deemed
to have been made under Paragraph 3 (if such demand was made or deemed to have
been made at or prior to the Notification Time), or by 12:00 noon (New York City
time) on the next Local Business Day (if such demand was made or deemed to have
been made at after the Notification Time), (2) subject to Paragraph 4(a), the
appropriate party will Transfer the full amount demanded or deemed to have been
demanded to the other party

 

10

--------------------------------------------------------------------------------


 

in accordance with the timing set forth in Paragraph 4(b), (3) the parties will
consult with each other in an attempt to resolve the dispute and (4) if they
fail to resolve the dispute by the Resolution Time, then in relation to each
FSAM Asset for which one of the parties has initiated a dispute within the
required time, the Valuation Agent shall request bids from at least three
Eligible Dealers, one of which shall be identified by the Pledgor, one of which
shall be identified by FSA and the remainder of which shall be selected by the
Valuation Agent.  For any bid to be eligible for use in calculating the FSAM
Asset Value (each an “Eligible Bid”), it (i) must be received from the Eligible
Dealer at or before 1:00 p.m. on the business day following the Resolution Time,
and (ii) must be a firm bid at which the Eligible Dealer is ready and willing to
purchase assets determined by the Valuation Agent to be comparable, in an amount
determined by the Valuation Agent to be representative, at such price (provided,
that in obtaining such bid, the Valuation Agent shall not be required to commit
to actually deliver and sell the asset to any bidder).  On the basis of the
Eligible Bids received the Valuation Agent shall determine the FSAM Asset Value
as follows:

 

(i)                                     In the event that the Valuation Agent
receives any Eligible Bid that is equal to or greater than the Indicative Market
Value for any FSAM Asset, the Indicative Market Value determination for such
FSAM Asset shall prevail without consideration of any other Eligible Bid; or

 

(ii)                                  If the Valuation Agent does not receive
any Eligible Bid that is equal to or greater than the Indicative Market Value
for any FSAM Asset, then:

 

(a)           if the Valuation Agent receives three or more Eligible Bids, the
Valuation Agent shall calculate the arithmetic mean of the three lowest Eligible
Bids received (the “Bid Average”), and if such Bid Average is more than 105% or
less than 95% of the Indicative Market Value, the Valuation Agent shall adjust
the determination of the FSAM Asset Value so as to be within the range that is
not more than 105% or less than 95% of the Indicative Market Value (but by no
more than the amount necessary to be within such range), which adjusted FSAM
Asset Value shall be binding; or

 

(b)           if the Valuation Agent receives only two Eligible Bids, the
Valuation Agent shall use the Indicative Market Value as one of the three bids
used to calculate the Bid Average, and the Valuation Agent shall determine FSAM
Asset Value in accordance with sub-clause (a) above; or

 

(c)           in the event that fewer than two Eligible Bids are received, the
Indicative Market Value determination shall prevail without consideration of any
Eligible Bid.

 

“FSAM Exposure” means in relation to each Hedge Agreement the aggregate Exposure
(if any) of FSAM to the relevant Hedge Counterparty determined by the Valuation
Agent in accordance with the definition of Exposure applicable under the
relevant Hedge Agreement (where the Valuation Agent may rely for this purposes
on the determination of Exposure by the valuation agent or calculation agent
under such Hedge Agreement).  For the avoidance of doubt, the determination of
FSAM Exposure shall not be reduced by any Threshold applicable to collateral
postings under the relevant Hedge Agreement.

 

11

--------------------------------------------------------------------------------


 

“FSAM Liability Swap Benefit” means in relation to each derivative transaction
that would be identified as a Liability Swap in the Hedge Agreement Register,
the mark to market value of such derivative transaction (if any) in favor of
FSAM that would be determined by the Valuation Agent in accordance with the
definition of Exposure applicable under any Hedge Agreement selected by the
Administrator (but disregarding any transactions other than such transaction
that would otherwise be included in such determination of Exposure); or if such
derivative transaction would not be documented under an ISDA Master Agreement,
the current market value of such transaction in the relevant futures market or
similar market as reasonably estimated by the Administrator.

 

“FSAM Liability Swap Cost” means in relation to each derivative transaction that
is identified as a Liability Swap in the Hedge Agreement Register, the mark to
market value of such derivative transaction (if any) in favor of FSAM’s Hedge
Counterparty as determined by the Valuation Agent hereunder in accordance with
the definition of Exposure applicable under the relevant Hedge Agreement (but
disregarding any transactions other than such Liability Swap that would
otherwise be included in such determination of Exposure), plus or minus any
“unpaid amounts” that are outstanding between the parties, where the Valuation
Agent hereunder may rely for this purposes on the determination of Exposure (or
the components thereof) by the relevant Third Party Valuation Agent.

 

“GIC Business Costs Amount” means on any date of determination the amount
applicable under the terms set forth in Schedule B in relation to such date, as
most recently determined by the Calculation Agent.

 

“GIC Redemption Balance” means the outstanding principal balance of a GIC or, if
a GIC accretes a redemption value based on a fixed series of payments, such
accreted redemption value, provided, however that any component of such
redemption value that is attributable to a makewhole or prepayment premium
payable upon redemption of the relevant GIC in respect of changes in interest
rates shall be excluded in determining such redemption value.

 


“GIC TERMINATION LIQUIDITY DRAW” MEANS A LIQUIDITY DRAW REQUEST FOR THE PURPOSE
OF PAYING, OR RESERVING FUNDS FOR PAYMENT OF, THE MAXIMUM AMOUNT POTENTIALLY
PAYABLE UNDER ONE OR MORE GICS DUE TO MANDATORY TERMINATIONS, OR TERMINATIONS AT
THE OPTION OF THE GIC HOLDER UNDER THE GIC CONTRACTS, AS A RESULT OF A GIC
CREDIT EVENT (AS DEFINED IN THE LIQUIDITY FACILITY OR REPURCHASE AGREEEMENT
FACILITY, AS APPLICABLE) WHICH HAS MADE ONE OR MORE GIC TERMINATION DOWNGRADE
PROVISIONS BECOME APPLICABLE UNDER THE RELEVANT GIC CONTRACTS.


 

“GIC Termination Downgrade Provision” means a provision that requires (i) the
termination and repayment of a GIC Contract either automatically, or assuming
notice from the relevant GIC Holder electing such termination and repayment
(notwithstanding any posting of collateral) and (ii) becomes applicable upon a
specified downgrade of the rating of FSA’s financial strength.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Lien Creditor Amount” means, as of any date, an amount equal to the sum of
(x) the amount of any judgment, tax claim or claim under the Employee Retirement
Income

 

12

--------------------------------------------------------------------------------


 

Security Act of 1974 or equivalent laws under non-U.S. jurisdictions (including
any interest and/or penalties on any such amounts) which is secured by a Lien on
any Posted Collateral or FSAM Assets, plus (y) an amount equal to the aggregate
amount of obligations (including any interest on such obligations accrued up to
and including such date) which are secured by a Lien on any Posted Collateral or
by FSAM Assets (other than the Lien of the Collateral Agent or any Secured Party
under the Pledge and Administration Agreement as contemplated by the terms of
such Agreement) which has not been discharged and with respect to which Party A
has received 30 days’ prior notice from Party B of the existence of such Lien.

 

“Liquidation” means either (i) the sale for cash of Eligible Collateral or
(ii) the termination of a Temporary Funding Transaction in relation to Eligible
Collateral on terms whereby the repurchase agreement buyer retains such Eligible
Collateral and the repurchase agreement seller retains the Liquidation Proceeds.

 

“Liquidation Proceeds” means the cash sale proceeds from a sale of Eligible
Collateral or the cash proceeds of the financing obtained in connection with
such Temporary Funding Transaction.

 

“Liquidity Draw Request” has the meaning specified in the Pledge and
Administration Agreement.

 

“Liquidity Offset Fraction” means in the case of a Liquidity Draw Offset, the
fraction obtained by dividing (i) the amount of the Liquidity Draw Offset by
(ii) the full Liquidation Proceeds of any sale or cash amount of the relevant
Temporary Financing Transaction.

 

“Local Business Day” means any day on which (A) commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in New York and the location of Party A, Party B and any Custodian, and (B) in
relation to a Transfer of Eligible Collateral, any day on which the clearance
system agreed between the parties for the delivery of Eligible Collateral is
open for acceptance and execution of settlement instructions (or in the case of
a Transfer of Cash or other Eligible Collateral for which delivery is
contemplated by other means a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign deposits) in New
York and the location of Party A, Party B and any Custodian).

 

“Principal Forgiveness Amount” means an amount equal to the aggregate of all
amounts of principal forgiven by the holders of any Put Portfolio Assets,
Excluded Assets or Other Assets pursuant to amendments to the Underlying
Instruments which result in a reduction of the Outstanding Principal Amount of
the related Put Portfolio Assets, Excluded Assets or Other Assets (except to the
extent that either (A) such amount of principal forgiven has been separately
paid by Party A to Party B as a Writedown Amount under this Agreement or (B) a
Put Settlement Date has occurred and the Put Settlement Amounts in relation
thereto have already been paid in relation to the relevant Put Portfolio Assets,
Excluded Assets or Other Assets prior to the relevant forgiveness of principal).

 

“Qualifying Hedge Agreement” means a Third Party Hedge Agreement that (i) is a
Subordinated Hedge Agreement and (ii) with respect to which on the date of
determination, Dexia or its Affiliates have posted all collateral required to be
posted in relation to such Third Party Hedge Agreement under the credit support
annex for such

 

13

--------------------------------------------------------------------------------


 

Third Party Hedge Agreement (including by satisfying such requirements through
the credit support annex for the Dexia Affiliate guaranteeing such Third Party
Hedge Agreement) as of such date.  For the avoidance of doubt, collateral posted
by Dexia or its Affiliates in relation to any Hedge Agreement that is treated as
a Qualifying Hedge Agreement shall be deemed not to constitute a Put Portfolio
Asset, Excluded Asset or Other Asset, or to have any FSAM Asset Value for
purposes of the determination of Exposure hereunder, whether or not the relevant
Hedge Counterparty treats Party B as the pledgor or beneficial owner of such
collateral for purposes of the relevant Hedge Agreement.

 

“Qualifying Liquidity Payment” means (i) if any undrawn or unutilized
commitments remaining outstanding with respect to the Guaranteed Liquidity
Facilities and such Guaranteed Liquidity Facilities have not been terminated, a
payment with respect to a Liquidity Draw Request and (ii) if no undrawn or
unutilized commitments remain outstanding under the Guaranteed Liquidity
Facilities or such Guaranteed Liquidity Facilities have been terminated, a
payment of principal or redemption amount in relation to an FSA GIC Contract
that if not otherwise paid would be required to be paid by Party A as an
“Obligation” under the Dexia FP Guarantee.

 

“Subordinated Hedge Agreement” means each Third Party Hedge Agreement in
relation to which Party A, FSAM and the relevant Hedge Counterparty have entered
into an amendment substantially in the form set forth in Schedule D, provided
that Party A, Party B and FSA acknowledge and agree that variations in the terms
of individual amendments based on such form either (i) that do not impair in any
material respect the direct or indirect benefits to Party B and FSA of the
amendment contemplated by such form or (ii) to which FSA has given its consent
not to be unreasonably withheld or delayed, shall not prevent a Third Party
Hedge Agreement from qualifying as a Subordinated Hedge Agreement.

 

“Third Party Valuation Agent” means the “Valuation Agent” as defined in a Hedge
Agreement.

 

Other terms.  Capitalized terms used and not defined herein have the meanings
set forth in the Pledge and Administration Agreement or the Confirmation to this
Agreement.

 

(v)                                 Rating Agency Revisions.  Notwithstanding
the provisions for the calculation of Exposure and Value set forth above, if
each of Moody’s Investors Service, Standard and Poor’s Rating Services and Fitch
Ratings Inc. (the “Rating Agencies”) confirm that the GIC Issuers’ obligations
in relation to the FSA GIC Contracts will continue to be rated at least
“Aa2/AA/AA” (without giving effect to the Retained FSA Policies other than
Secondary Policies) with a lesser Exposure being collateralized by Party A or
different FSAM Assets Valuation Percentage being applicable, then the
calculation of Exposure or FSAM Asset Value described above shall be revised
accordingly pursuant to Section 9(b) of this Agreement, and when such amendment
is effective Party A may post such lesser Credit Support Amount as results from
such amendment and/or receive a Return Amount of any resulting excess Credit
Support Amount (any such change a “Required Collateral Reduction”); provided,
further, that no Return Amount shall apply unless, prior to any Transfer of such
Return Amount, each Rating Agency confirms that the credit rating assigned to
the financial strength of FSA would not be downgraded or withdrawn as a result
of such Transfer.  Any rating issued in accordance with the preceding sentence
must be a monitored rating (with the related costs and expenses being borne by
Party A).

 

14

--------------------------------------------------------------------------------


 

If after being obtained any rating of the GIC Issuers is subsequently downgraded
below “Aa3” by Moody’s or “AA-” by S&P or Fitch or withdrawn, the definitions of
Exposure and FSAM Assets Valuation Percentage will be reinstated to require the
Credit Support Amount initially set forth herein prior to any Required
Collateral Reductions, and Party A shall be required to Transfer Eligible
Collateral to the extent of any resulting increase in the Credit Support Amount
resulting from such reinstatement within five Business Days of receiving notice
of such downgrade.  Provided Party A satisfies such Transfer obligations, the
FSAM Assets Valuation Percentage shall thereafter be amended as necessary in
consultation with the Rating Agencies such that the rating of the GIC Issuers
will be at least “Aa3” by Moody’s, “AA-” by S&P and “AA-” by Fitch, provided
that in no event shall the definitions of Exposure and FSAM Assets Valuation
Percentage be reinstated to require a higher Credit Support Amount than
initially set forth herein prior to any Required Collateral Reductions.

 


(M)                               REMEDIES, WAIVER.

 

(i)                                     In addition to the rights and remedies
of the Secured Party or its designee under Paragraph 8(a), and subject in each
case to the provisions of Section 5.3 of the Pledge and Administration
Agreement, the Pledgor agrees that if at any time (1) an Event of Default with
respect to the Pledgor has occurred and is continuing and FSA has become the
Secured Party Representative, or (2) an Early Termination Date has occurred or
been designated as the result of an Event of Default with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Collateral Agent (as assignee of the Secured Party and at the
direction of the Secured Party Representative) may exercise any of its rights or
remedies afforded under any agreement, by law, at equity or otherwise, including
the rights and remedies of a secured party under the Uniform Commercial Code as
in effect in any applicable jurisdiction, or under other applicable law, without
further notice, demand or presentment.  Such rights and remedies include the
rights to use self-help or other remedies, including without limitation
(i) taking possession of any Posted Collateral, wherever situate; (ii) entering
any premises or obtain sole control of any account where Posted Collateral is
located; and (iii) selling or otherwise disposing of any Posted Collateral “as
is” without representation or warranty of any kind, at public or private sale,
with such notice as may be required by applicable law, in lots or in bulk, at
such locations, all as the Collateral Agent (as assignee of the Secured Party
and at the direction of the Secured Party Representative), in its sole
discretion, deems advisable.  The Collateral Agent (as assignee of the Secured
Party and at the direction of the Secured Party Representative) shall have the
right to sell, lease or otherwise dispose of any Posted Collateral for cash,
credit or any combination thereof, and the Collateral Agent (as assignee of the
Secured Party and at the direction of the Secured Party Representative) may
purchase any Posted Collateral at public or, if permitted by law, private sale
and, in lieu of actual payment of the purchase price, may set off the amount of
such price against the Obligations.  The rights and remedies of the Collateral
Agent are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise.

 

(ii)                                  Paragraph 8(b) shall not apply.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Annex by their duly
authorized representatives as of the date of the Agreement.

 

DEXIA CRÉDIT LOCAL S.A.

 

FSA ASSET MANAGEMENT LLC

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DEXIA SA

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule A – Categories and Valuation Percentages

 

VALUATION PERCENTAGE AS % OF MARK TO

 

 

 

 

 

COLLATERAL RATING

 

MARKET VALUE

 

 

 

 

 

AAA

 

AA

 

A

 

BBB

 

BIG

 

(“CSA” = CSA Eligible)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Government

 

 

 

 

 

Maturity

 

 

 

 

 

 

 

 

 

 

 

CSA

 

USA (issued after July 18, 1984)

 

Bills / Notes/ Bonds /Inflation indexes

 

0 to 5

 

98

%

 

 

 

 

 

 

 

 

CSA

 

USA (issued after July 18, 1984)

 

Bills / Notes/ Bonds /Inflation indexes

 

>5 to 10

 

97

%

 

 

 

 

 

 

 

 

CSA

 

USA (issued after July 18, 1984)

 

Bills / Notes/ Bonds /Inflation indexes

 

>10

 

93

%

 

 

 

 

 

 

 

 

 

 

USA (issued after July 18, 1984)

 

Zero Coupons / STRIPS

 

0 to 5

 

98

%

 

 

 

 

 

 

 

 

 

 

USA (issued after July 18, 1984)

 

Zero Coupons / STRIPS

 

>5 to 10

 

95

%

95

%

 

 

 

 

 

 

 

 

USA (issued after July 18, 1984)

 

Zero Coupons / STRIPS

 

>10

 

90

%

90

%

 

 

 

 

 

 

CSA

 

FRANCE/ BELGIUM/ GERMANY / UK / NETHERLANDS

 

USD Denominated

 

0 to 5

 

97

%

97

%

 

 

 

 

 

 

CSA

 

FRANCE/ BELGIUM/ GERMANY / UK / NETHERLANDS

 

USD Denominated

 

>5 to 10

 

95

%

95

%

 

 

 

 

 

 

CSA

 

FRANCE/ BELGIUM/ GERMANY / UK / NETHERLANDS

 

USD Denominated

 

>10

 

90

%

90

%

 

 

 

 

 

 

CSA

 

FRANCE/ BELGIUM/ GERMANY / UK / NETHERLANDS

 

Local Currency

 

0 to 5

 

92

%

92

%

 

 

 

 

 

 

CSA

 

FRANCE/ BELGIUM/ GERMANY / UK / NETHERLANDS

 

Local Currency

 

>5 to 10

 

90

%

90

%

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

VALUATION PERCENTAGE AS % OF MARK TO

 

 

 

 

 

COLLATERAL RATING

 

MARKET VALUE

 

 

 

 

 

AAA

 

AA

 

A

 

BBB

 

BIG

 

CSA

 

FRANCE/ BELGIUM/ GERMANY / UK / NETHERLANDS

 

Local Currency

 

>10

 

85

%

85

%

 

 

 

 

 

 

Government Agency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CSA

 

US Agency

 

GNMA

 

0 to 5

 

92

%

 

 

 

 

 

 

 

 

CSA

 

 

 

GNMA

 

>5 to 10

 

90

%

 

 

 

 

 

 

 

 

CSA

 

 

 

GNMA

 

>10

 

85

%

 

 

 

 

 

 

 

 

CSA

 

 

 

FDIC

 

0 to 5

 

92

%

 

 

 

 

 

 

 

 

CSA

 

 

 

FNM RMBS /FHM RMBS

 

ALL

 

82

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Municipal

 

 

 

 

 

75

%

70

%

60

%

50

%

0

 

 

 

Military Housing

 

 

 

 

 

60

%

50

%

40

%

30

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UK Regulated Utility

 

 

 

 

 

 

 

70

%

60

%

50

%

40

%

0

 

Trust Preferreds

 

 

 

 

 

 

 

25

%

5

%

5

%

5

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SF

 

Non-Agency RMBS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prime Mtg

 

 

 

25

%

20

%

5

%

5

%

0

 

 

 

 

 

Alt-A Front

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Alt-A LCF

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Alt-A Mezz

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Alt-A Mid

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Alt-A Pass Thru

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Subprime Auto

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Subprime Front

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Subprime LCF

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Subprime Mezz

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Subprime Mid

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Subprime Pass Thru

 

 

 

10

%

5

%

5

%

5

%

0

 

 

2

--------------------------------------------------------------------------------


 

VALUATION PERCENTAGE AS % OF MARK TO

 

 

 

 

 

COLLATERAL RATING

 

MARKET VALUE

 

 

 

 

 

AAA

 

AA

 

A

 

BBB

 

BIG

 

 

 

 

 

Option ARM Front

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Option ARM Mid

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

Option ARM Pass Thru

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

HELOCs

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

 

 

CES

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

ABS CDO

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

CLO

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

CMBS/CRE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CMBS

 

 

 

 

 

60

%

50

%

40

%

30

%

0

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Demutualization

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

FSA Refi

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

Other NIM

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

Radian NIM

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

Triple-X

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

Domestic IOU

 

 

 

 

 

10

%

5

%

5

%

5

%

0

 

 

 

Westlake Funding (Auto)

 

 

 

 

 

60

%

55

%

50

%

40

%

0

 

 

3

--------------------------------------------------------------------------------


 

Schedule B — Calculation of GIC Business Costs Amount

 

The Calculation Agent shall, within five (5) Business Days after the last day of
each calendar month (each such last day of a calendar month, a “Monthly
Valuation Date), calculate the “GIC Business Costs Amount” as of such Monthly
Valuation Date.  The GIC Business Costs Amount for each Monthly Valuation Date
shall be the sum of the “Expenses Component” and the “Spread Component”, each
calculated in accordance with this Schedule B.

 

I.                                         Expenses Component

 

1.                                       The Expenses Component for any Monthly
Valuation Date shall be the amount set forth in the table below (as amended from
time to time in accordance with paragraphs I.2, and plus or minus any items
identified pursuant to paragraph I.3 below, the “Expenses Component Table”) for
the relevant year of determination in which such Monthly Valuation Date falls:

 

Year

 

Expenses Component
($ mm)

 

2009

 

249.4

 

2010

 

230.7

 

2011

 

222.1

 

2012

 

213.7

 

2013

 

205.7

 

2014

 

197.9

 

2015

 

190.3

 

2016

 

182.8

 

2017

 

175.2

 

2018

 

167.6

 

2019

 

160.0

 

2020

 

152.4

 

2021

 

147.1

 

2022

 

141.8

 

2023

 

136.5

 

2024

 

131.2

 

2025

 

125.8

 

2026

 

120.5

 

2027

 

115.1

 

2028

 

109.7

 

2029

 

104.3

 

2030

 

98.9

 

2031

 

93.5

 

2032

 

88.1

 

2033

 

82.7

 

2034

 

77.3

 

2035

 

71.8

 

2036

 

66.3

 

2037

 

60.9

 

2038

 

55.4

 

2039

 

49.9

 

2040

 

44.4

 

2041

 

38.9

 

2042

 

33.4

 

2043

 

27.8

 

2044

 

22.3

 

2045

 

16.7

 

2046

 

11.2

 

2047

 

5.6

 

 

1

--------------------------------------------------------------------------------


 

2.                                       If for any projected year (i) the Fixed
Maturity GICs and Other GICs (which are limited, for the avoidance of doubt, to
FSA GIC Contracts) are scheduled to have matured, and (ii) the Modeled Balances
referred to in paragraph II.2(a) below show an expected GIC Balance of zero for
all Structured GICs (which are limited, for the avoidance of doubt, to FSA GIC
Contracts) (such projected year, a “Zero Year”), within two Local Business Days
of determining that a Zero Year exists, the Calculation Agent shall:

 

(a)                                  revise the table of Budgeted Expenses to
reflect a value of zero for each year following the Zero Year, through 2047. 
The initial table of “Budgeted Expenses” is set forth on Exhibit A to this
Schedule B, as such Exhibit may be amended from time to time pursuant to this
paragraph I.2(a), or pursuant to paragraph I.3 below; and

 

(b)                                 prepare a revised Expenses Component Table
for each year through the Zero Year, and enter a value of zero for each year
after the Zero Year.  The revised Expenses Component Table shall be a
calculation of the present value of the Budgeted Expenses as amended from time
to time pursuant to paragraph I.2(a), or pursuant to paragraph I.3 below, and
assuming inflation at 3% per annum, and a discount rate of 2.8% per annum.  The
Calculation Agent shall provide a draft of the revised Expenses Component Table,
together with reasonable evidence to support its calculations, to Party A and
FSA.  In the absence of manifest error or written dispute by Party A or FSA
within ten Local Business Days of receipt, such revised Expenses Component Table
shall be binding on the parties, and the Calculation Agent shall provide written
notice thereof to the Valuation Agent.

 

3.                                       (a)                                  If
in any year the Administrator incurs one or more expenses (“Unanticipated
Recurring Expenses”) or realizes one or more savings (“Unanticipated Recurring
Savings”) which (i) in good faith, the Board of Directors of the Administrator
has identified as being a net cash additional expense or saving, as applicable,
that in their estimation is expected to recur annually while any FSA GIC
Contract is outstanding and therefore justifies a permanent alteration of the
budget for the Administrator, (ii) has been discussed with FSA and, prior to a
Dexia Event of Default, the Dexia Guarantors, and reasonable supporting
documentation has been submitted demonstrating both the expense or saving, as
applicable, and the reasons for the Board of Directors’ belief that such expense
or saving, as applicable, will recur annually and therefore justifies a
permanent alteration of the budget for the Administrator, and following a Dexia
Event of Default, FSA consents to the proposed alteration of the Budgeted
Expenses, and (iii) together with all other actual expenses incurred or savings
realized the resulting overall actual expenses of the Administrator during such
year exceed or are less than, as applicable, the Budgeted Expenses specified in
Exhibit A to this Schedule B for that year (as adjusted pursuant to paragraph
I.2(a), or this paragraph I.3 on any prior occasion) by more than 25%, the
Budgeted Expenses amount for each following year will be deemed increased (or
decreased, as applicable) by the amount of such Unanticipated Recurring Expense
or Unanticipated Recurring Saving.  In the case of this subparagraph (a), the
designation of one or more such expenses or savings as Unanticipated Recurring
Expenses or Unanticipated Recurring Savings shall be made as of the end of the
applicable year in which such expenses are incurred or savings are realized.

 

(b)                                 In addition to (a) above, if the
Administrator shall during the course of any year revise the budget of the
Administrator in accordance with Section 7(a) of the Administrative Services
Agreement and (i) in good faith, the Board of Directors of the Administrator has
identified a net cash additional expense that in their estimation is expected to
recur annually while any FSA GIC Contract is outstanding and therefore justifies
a permanent

 

2

--------------------------------------------------------------------------------


 

alteration of the budget for the Administrator, (ii) has been discussed with FSA
and, prior to a Dexia Event of Default, the Dexia Guarantors, and reasonable
supporting documentation has been submitted demonstrating the expense, and the
reasons for the Board of Directors’ belief that such expense will recur annually
and therefore justifies a permanent alteration of the budget for the
Administrator, and following a Dexia Event of Default, FSA consents to the
proposed alteration of the Budgeted Expenses, and (iii) together with all other
actual expenses incurred, expected to be incurred based on other Budgeted
Expenses (or expected to be incurred as Unanticipated Recurring Expenses and
adjusted by projected Unanticipated Recurring Savings, if any, for that year)
the resulting known and projected overall actual expenses of the Administrator
during such year exceed the Budgeted Expenses specified in Exhibit A to this
Schedule B for that year (as adjusted pursuant to paragraph I.2(a), or this
paragraph I.3 on any prior occasion) by more than 25%, the Budgeted Expenses
amount for the current year and each following year will be deemed increased by
the amount of such Unanticipated Recurring Expense.

 

(c)                                  In the case of (a) or (b), the Calculation
Agent shall prepare a present value calculation of such Unanticipated Recurring
Expense or Unanticipated Recurring Saving, assuming inflation at 3% per annum,
and a discount rate of 2.8% per annum.  The Calculation Agent shall provide a
draft of this calculation, together with reasonable evidence to support its
calculations, to Party A and FSA.  In the absence of manifest error or written
dispute by Party A or FSA within ten Local Business Days of receipt, such
calculation shall be binding on the parties, and the Calculation Agent shall
provide written notice thereof to the Valuation Agent.  The resulting amounts
shall be added to, or subtracted from, the amounts in the Expenses Component
Table for all purposes going forward from the time such calculation is agreed or
deemed applicable.

 

II             Spread Component

 

To calculate the Spread Component for any Monthly Valuation Date, the
Calculation Agent shall:

 

1.                                       Identify and categorize, using the
designation on Annex 4 to the Confirmation to this Agreement, each FSA GIC
Contract then outstanding as either:

 

(a)                                  a “Fixed Maturity GIC”, if such GIC is
designated on such Annex 4 as being a Debt Service Reserve Fund GIC and while
the beneficiary of such GIC is rated at least A- or A3 (and if such beneficiary
is at any time not so rated, such GIC shall be an “Other GIC” for purposes
hereof);

 

(b)                                 a “Structured GIC”, if such GIC is
designated on such Annex 4 as being an ABS CDO GIC or CDO/CLO GIC; or

 

(c)                                  an “Other GIC” if such GIC has any other
designation, or no designation, on such Annex 4, or at any time fails to qualify
as a Fixed Maturity GIC because of the rating (or lack thereof) of the related
beneficiary of such GIC.

 

2.                                       For each Fixed Maturity GIC, determine
a “Permitted Investment Spread” as follows:

 

(a)                                  calculate the remaining weighted average
life of such Fixed Maturity GIC as of such Monthly Valuation Date, assuming no
unscheduled draws thereunder are made after such Monthly Valuation Date;

 

3

--------------------------------------------------------------------------------


 

(b)                                 map such Fixed Maturity GIC into the
appropriate “WAL Bucket” as set forth in the table below:

 

GIC WAL:

 

<3 mo

 

3 mo – 1 yr

 

1 – 2 yrs

 

2 – 3 yrs

 

3 – 5 yrs

 

5 – 7 yrs

 

7 – 10 yrs

 

10 – 30 yrs

 

30 yrs +

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WAL Bucket:

 

1 mo

 

3 mo

 

1 yr

 

2 yr

 

3 yr

 

5 yr

 

7 yr

 

10 yr

 

30 yr

 

(c)                                  identify each type of Permitted Investment
from the table below that corresponds with the WAL Bucket for such Fixed
Maturity GIC (e.g., if the WAL Bucket for a Fixed Maturity GIC is determined to
be 2 years, then the USSP2 Index and the C5342Y Index will be Permitted
Investments for such GIC):

 

Name

 

Description

 

Bloomberg instruction

1-Month LIBOR T-Bill Spread

 

1 month Treasury Bill spread to 1 month swap

 

USGG1M Index <go> - US0001m Index <go>

 

 

 

 

 

3-Month LIBOR T-Bill Spread

 

3 month Treasury Bill spread to 3 month swap

 

USGG3M Index <go> - US0003m Index <go>

 

 

 

 

 

USSP1 Index

 

1 yr Treasury spread to swap

 

USSP1 Index <go>

 

 

 

 

 

USSP2 Index

 

2 yr Treasury spread to swap

 

USSP2 Index <go>

 

 

 

 

 

USSP3 Index

 

3 yr Treasury spread to swap

 

USSP3 Index <go>

 

 

 

 

 

USSP5 Index

 

5 yr Treasury spread to swap

 

USSP5 Index <go>

 

 

 

 

 

USSP7 Index

 

7 yr Treasury spread to swap

 

USSP7 Index <go>

 

 

 

 

 

USSP10 Index

 

10 yr Treasury spread to swap

 

USSP10 Index <go>

 

 

 

 

 

USSP30 Index

 

30 yr Treasury spread to swap

 

USSP30 Index <go>

 

 

 

 

 

NOASFGLM Index

 

Freddie Mortgage Current Coupon OAS (for all 5,7 and 10 yr buckets)

 

NOASFGLM Index <go>

 

 

 

 

 

NOASFNCL Index

 

FNMA Mortgage Current Coupon OAS (for all 5,7 and 10 yr buckets)

 

NOASFNCL Index <go>

 

 

 

 

 

NOASGNSF Index

 

GNMA Mortgage Current Coupon OAS (for all 5,7 and 10 yr buckets)

 

NOASGNSF Index <go>

 

 

 

 

 

C5342Y Index

 

US FDIC Temporary Liquidity Guarantee 2 yr

 

C5342Y Index <go> - USSWAP2 index <go>

 

 

 

 

 

C5343Y Index

 

US FDIC Temporary Liquidity Guarantee 3 yr

 

C5343Y Index <go> - USSWAP3 index <go>

 

4

--------------------------------------------------------------------------------


 

(d)                                 for each such type of Permitted Investment
identified pursuant to subparagraph (c) above, determine, using Bloomberg as the
data source, the swap spread relating thereto as of the close of business in the
principal markets in the United States relating thereto on each of the 90
consecutive calendar days ending on such Monthly Valuation Date (it being
understood that the swap spread as of the close of business on a day that is not
a Business Day shall be deemed to be the swap spread in effect as of the close
of business on the last day prior thereto that was a Business Day), and, based
thereon, the average such swap spread over such period for each such type of
Permitted Investment (for each such type of Permitted Investment, the “Average
Swap Spread”); and

 

(e)                                  the “Permitted Investment Spread” for such
Fixed Maturity GIC shall be deemed to be the highest positive Average Swap
Spread determined in relation to such GIC pursuant to subparagraph (d) above or,
if the determination performed pursuant to such subparagraph (d) does not yield
any positive Average Swap Spread, the “Permitted Investment Spread” for such
Fixed Maturity GIC shall be deemed to be the least negative Average Swap Spread
determined in relation to such GIC pursuant to subparagraph (d) above.

 

3.                                       For each Structured GIC and Other GIC,
the “Permitted Investment Spread” shall be deemed to be negative 100 basis
points per annum.

 

4.                                       For each FSA GIC Contract, determine a
“GIC Spread” for each Monthly Valuation Date, which shall be equal to the
Permitted Investment Spread for such FSA GIC Contract for such Monthly Date
pursuant to paragraph 2 or paragraph 3 above, as applicable, increased by the
absolute value of any negative funding spread to LIBOR applicable to such FSA
GIC Contract as of such Monthly Valuation Date or decreased by the value of any
positive funding spread to LIBOR applicable to such FSA GIC Contract as of such
Monthly Valuation Date.  For example, if the Permitted Investment Spread
applicable to a Fixed Maturity GIC on a Monthly Valuation Date were determined
to be negative 60 basis points per annum and the funding spread to LIBOR
applicable to such FSA GIC Contract as of such Monthly Valuation Date were
negative 20 basis points per annum, the “GIC Spread” for such FSA GIC Contract
for such Monthly Valuation Date would equal negative 40 basis points per annum
(i.e., such Permitted Investment Spread of negative 60 basis points per annum
“increased” by the absolute value of such negative funding spread of 20 basis
points per annum).

 

5.                                       For each Structured GIC for any Monthly
Valuation Date, calculate an “Adjusted Modeled Balance” to be applicable thereto
for such Monthly Valuation Date by dividing the actual balance of such
Structured GIC on such Monthly Valuation Date by its Modeled Balance for such
Monthly Valuation Date, to produce an “Adjustment Factor”, and then multiplying
its Modeled Balance for such Monthly Valuation Date and all future Monthly
Valuation Dates by such Adjustment Factor to derive an “Adjusted Modeled
Balance”.

 

6.                                       For each Other GIC for any Monthly
Valuation Date, if so advised by Dexia that it wishes in its reasonable judgment
(and irrespective of actual draw experience) to revise the expected draw
schedule set forth on Exhibit C to this Schedule B for such Monthly Valuation
Date and all future Monthly Valuation Dates (unless and until adjusted again
pursuant to this paragraph 6), make such revisions (as revised, the “Expected
Draw Schedule”).

 

5

--------------------------------------------------------------------------------


 

7.                                       For each Fixed Maturity GIC for each
Monthly Valuation Date, the “Spread Component” applicable thereto shall equal
the sum of the present values, based on the then current swap curve (as derived
from market data reported by recognized pricing information service providers
and using recognized systems-based curve-building models), of a series of
projected payments on each scheduled interest payment date for the relevant
Fixed Maturity GIC each equal to (i) the projected outstanding principal balance
of such FSA GIC Contract (assuming no unscheduled draws under such FSA GIC
Contract) during the period ending on (but excluding) such scheduled interest
payment date times (ii) the applicable GIC Spread for such FSA GIC Contract for
such Monthly Valuation Date determined as provided above (it being understood
that such Spread Component will be negative if the applicable GIC Spread is
positive) times (iii) the day count fraction applicable to payments of interest
under the relevant Fixed Maturity GIC.  If a Fixed Maturity GIC does not pay
current interest it will be deemed to have interest payment dates, and other
payment terms, the same as those under the related swap, and accretion to the
projected outstanding principal balance will be disregarded for purposes of this
calculation.

 

8.                                       For each Structured GIC for each
Monthly Valuation Date, the “Spread Component” applicable thereto shall equal
the sum of the present values, based on the then current swap curve (as derived
from market data reported by recognized pricing information service providers
and using recognized systems-based curve-building models), of a series of
projected payments on each scheduled interest payment date for the relevant
Structured GIC each equal to (i) the projected Modeled Balance or Adjusted
Modeled Balance, as applicable of such FSA GIC Contract during the period ending
on (but excluding) such scheduled interest payment date times (ii) the
applicable GIC Spread for such FSA GIC Contract for such Monthly Valuation Date
determined as provided above (it being understood that such Spread Component
will be negative if the applicable GIC Spread is positive) times (iii) the day
count fraction applicable to payments of interest under the relevant Structured
GIC.

 

9.                                       For each Other GIC for each Monthly
Valuation Date, the “Spread Component” applicable thereto shall equal the sum of
the present values, based on the then current swap curve (as derived from market
data reported by recognized pricing information service providers and using
recognized systems-based curve-building models), of a series of projected
payments on each scheduled interest payment date for the relevant Other GIC each
equal to (i) the projected outstanding principal balance of such FSA GIC
Contract, based on its Expected Draw Schedule as of such Monthly Valuation Date,
during the period ending on (but excluding) such scheduled interest payment date
times (ii) the applicable GIC Spread for such FSA GIC Contract for such Monthly
Valuation Date determined as provided above (it being understood that such
Spread Component will be negative if the applicable GIC Spread is positive)
times (iii) the day count fraction applicable to payments of interest under the
relevant Other GIC.  If an Other GIC does not pay current interest it will be
deemed to have interest payment dates, and other payment terms, the same as
those under the related swap, and accretion to the projected outstanding
principal balance will be disregarded for purposes of this calculation.

 

10.                                 The “Spread Component” hereunder for any
Monthly Valuation Date shall equal the sum of the “Spread Components” determined
for each Fixed Maturity GIC, Structured GIC and Other GIC for such Monthly
Valuation Date pursuant to paragraph 7, 8 or 9 above, as applicable.

 

The Calculation Agent shall provide to Party A, Party B and FSA a copy of its
calculation of the GIC Business Costs Amount, as of each Monthly Valuation Date,
together with reasonable information demonstrating the calculations referenced
in this Schedule B.

 

6

--------------------------------------------------------------------------------


 

III           Annual Adjustment

 

1.                                       Dexia and FSA have agreed that during
July of each year, beginning 2010, they will conduct an annual re-evaluation of
the reasonableness of the Modeled Balance for each Structured GIC.

 

2.                                       Each June 30th, beginning 2010, the
Calculation Agent shall collect the Adjustment Factors, calculated under
paragraph II.5 above, for all Monthly Valuation Dates from and including the
prior July through and including such June (or, in the case of the first
adjustment pursuant to this Section III, from an including the first Monthly
Valuation Date through and including the June, 2010 Monthly Valuation Date).

 

3.                                       The Calculation Agent shall, no later
than July 5th of each year, beginning 2010, calculate and report to Dexia and
FSA, the weighted average Adjustment Factor for the Structured GICs for the
abovementioned range (weighted based on the outstanding principal amount of such
Structured GICs as at the date the related Adjustment Factor was determined).

 

4.                                       If such weighted average Adjustment
Factor is greater than or equal to 0.95 and less than or equal to 1.05, the
Modeled Balances shall remain unchanged.

 

5.                                       If such weighted average Adjustment
Factor is less than 0.95 or greater than 1.05:

 

(a)                                  Dexia and FSA shall revisit the
Amortization Assumptions attached as Exhibit D to this Schedule B, and negotiate
in good faith to agree a revised set of Amortization Assumptions and the related
Modeled Balances for the Structured GICs, or agree that the current Amortization
Assumptions and the related Modeled Balances for the Structured GICs should
remain in place.

 

(b)                                 If Dexia and FSA do not agree on the matters
set forth in (a) above by July 31st of such year, then Dexia will select an
investment bank or asset manager (the “Advisor”) that is not an Affiliate of
either Dexia or FSA, to validate the existing set of Amortization Assumptions or
specify a new set of Amortization Assumptions as such Advisor’s best estimate of
the projected amortization experience of the Structured GICs.  The Advisor’s
determination of the Amortization Assumptions will be binding on both parties
and will be used to produce new Modeled Balances for the Structured GICs until
the next June 30th.  FSA and Dexia will share equally the costs of the Advisor
retained in connection with this Section III, and FSA’s share of such costs will
not be indemnifiable or reimbursable to FSA by Party B or Dexia.

 

6.                                       Upon agreement by Dexia and FSA as to
revised Amortization Assumptions and Modeled Balances pursuant to paragraph
III.5(a), or upon the determination of the Advisor as to revised Amortization
Assumptions and Modeled Balance pursuant to paragraph III.5(b), the Modeled
Balances in Exhibit B to this Schedule B and the Amortization Assumptions in
Exhibit D to this Schedule B shall be deemed deleted and replace by such revised
versions thereof.

 

7

--------------------------------------------------------------------------------


 

Exhibit A to Schedule B — Initial Budgeted Expenses

 

Year

 

Amount (in millions of
USD)

 

2009

 

23

 

2010

 

32

 

2011

 

29

 

2012

 

27

 

2013

 

26

 

2014

 

26

 

2015

 

21

 

2016

 

20

 

2017

 

20

 

2018

 

18

 

2019

 

18

 

2020

 

18

 

2021

 

18

 

2022

 

18

 

2023

 

18

 

2024

 

18

 

2025

 

18

 

2026

 

19

 

2027

 

19

 

2028

 

19

 

2029

 

20

 

2030

 

20

 

2031

 

20

 

2032

 

21

 

2033

 

21

 

2034

 

22

 

2035

 

22

 

2036

 

23

 

2037

 

23

 

2038

 

24

 

2039

 

25

 

2040

 

25

 

2041

 

26

 

2042

 

27

 

2043

 

27

 

2044

 

28

 

2045

 

29

 

2046

 

30

 

2047

 

30

 

 

1

--------------------------------------------------------------------------------


 

Exhibit B to Schedule B — Modeled Balances for Structured GIC

 

Date

 

Balance (in millions
of USD)

 

6/25/2009

 

5,522

 

6/30/2009

 

5,000

 

7/31/2009

 

4,734

 

8/31/2009

 

4,351

 

9/30/2009

 

3,706

 

10/31/2009

 

3,706

 

11/30/2009

 

3,699

 

12/31/2009

 

2,971

 

1/31/2010

 

2,971

 

2/28/2010

 

2,971

 

3/31/2010

 

2,483

 

4/30/2010

 

2,483

 

5/31/2010

 

2,483

 

6/30/2010

 

2,449

 

7/31/2010

 

2,449

 

8/31/2010

 

2,429

 

9/30/2010

 

2,252

 

10/31/2010

 

2,252

 

11/30/2010

 

2,252

 

12/31/2010

 

2,182

 

1/31/2011

 

2,053

 

2/28/2011

 

2,053

 

3/31/2011

 

2,017

 

4/30/2011

 

2,017

 

5/31/2011

 

2,017

 

6/30/2011

 

2,001

 

7/31/2011

 

2,001

 

8/31/2011

 

2,001

 

9/30/2011

 

1,986

 

10/31/2011

 

1,986

 

11/30/2011

 

1,986

 

12/31/2011

 

1,941

 

1/31/2012

 

1,879

 

2/28/2012

 

1,879

 

3/31/2012

 

1,819

 

4/30/2012

 

1,807

 

5/31/2012

 

1,807

 

6/30/2012

 

1,528

 

 

2

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

7/31/2012

 

1,391

 

8/31/2012

 

1,391

 

9/30/2012

 

1,315

 

10/31/2012

 

1,312

 

11/30/2012

 

1,312

 

12/31/2012

 

1,305

 

1/31/2013

 

1,305

 

2/28/2013

 

1,305

 

3/31/2013

 

1,288

 

4/30/2013

 

1,248

 

5/31/2013

 

1,206

 

6/30/2013

 

1,204

 

7/31/2013

 

1,203

 

8/31/2013

 

1,203

 

9/30/2013

 

987

 

10/31/2013

 

987

 

11/30/2013

 

987

 

12/31/2013

 

985

 

1/31/2014

 

640

 

2/28/2014

 

640

 

3/31/2014

 

638

 

4/30/2014

 

638

 

5/31/2014

 

608

 

6/30/2014

 

586

 

7/31/2014

 

586

 

8/31/2014

 

586

 

9/30/2014

 

536

 

10/31/2014

 

536

 

11/30/2014

 

536

 

12/31/2014

 

505

 

1/31/2015

 

505

 

2/28/2015

 

505

 

3/31/2015

 

504

 

4/30/2015

 

502

 

5/31/2015

 

502

 

6/30/2015

 

501

 

7/31/2015

 

501

 

8/31/2015

 

421

 

9/30/2015

 

413

 

10/31/2015

 

372

 

 

3

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

11/30/2015

 

372

 

12/31/2015

 

370

 

1/31/2016

 

370

 

2/28/2016

 

370

 

3/31/2016

 

369

 

4/30/2016

 

328

 

5/31/2016

 

328

 

6/30/2016

 

259

 

7/31/2016

 

255

 

8/31/2016

 

255

 

9/30/2016

 

235

 

10/31/2016

 

235

 

11/30/2016

 

235

 

12/31/2016

 

235

 

1/31/2017

 

235

 

2/28/2017

 

235

 

3/31/2017

 

235

 

4/30/2017

 

235

 

5/31/2017

 

235

 

6/30/2017

 

205

 

7/31/2017

 

205

 

8/31/2017

 

205

 

9/30/2017

 

184

 

10/31/2017

 

184

 

11/30/2017

 

184

 

12/31/2017

 

184

 

1/31/2018

 

184

 

2/28/2018

 

184

 

3/31/2018

 

184

 

4/30/2018

 

184

 

5/31/2018

 

184

 

6/30/2018

 

184

 

7/31/2018

 

184

 

8/31/2018

 

184

 

9/30/2018

 

184

 

10/31/2018

 

184

 

11/30/2018

 

184

 

12/31/2018

 

183

 

1/31/2019

 

183

 

2/28/2019

 

183

 

 

4

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

3/31/2019

 

180

 

4/30/2019

 

180

 

5/31/2019

 

180

 

6/30/2019

 

180

 

7/31/2019

 

180

 

8/31/2019

 

180

 

9/30/2019

 

180

 

10/31/2019

 

180

 

11/30/2019

 

180

 

12/31/2019

 

180

 

1/31/2020

 

180

 

2/28/2020

 

180

 

3/31/2020

 

180

 

4/30/2020

 

180

 

5/31/2020

 

180

 

6/30/2020

 

180

 

7/31/2020

 

180

 

8/31/2020

 

180

 

9/30/2020

 

180

 

10/31/2020

 

180

 

11/30/2020

 

180

 

12/31/2020

 

180

 

1/31/2021

 

180

 

2/28/2021

 

180

 

3/31/2021

 

173

 

4/30/2021

 

173

 

5/31/2021

 

173

 

6/30/2021

 

158

 

7/31/2021

 

158

 

8/31/2021

 

158

 

9/30/2021

 

144

 

10/31/2021

 

144

 

11/30/2021

 

144

 

12/31/2021

 

130

 

1/31/2022

 

130

 

2/28/2022

 

130

 

3/31/2022

 

116

 

4/30/2022

 

116

 

5/31/2022

 

116

 

6/30/2022

 

103

 

 

5

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

7/31/2022

 

103

 

8/31/2022

 

103

 

9/30/2022

 

91

 

10/31/2022

 

91

 

11/30/2022

 

91

 

12/31/2022

 

80

 

1/31/2023

 

80

 

2/28/2023

 

80

 

3/31/2023

 

70

 

4/30/2023

 

70

 

5/31/2023

 

70

 

6/30/2023

 

61

 

7/31/2023

 

61

 

8/31/2023

 

61

 

9/30/2023

 

53

 

10/31/2023

 

53

 

11/30/2023

 

53

 

12/31/2023

 

46

 

1/31/2024

 

46

 

2/28/2024

 

46

 

3/31/2024

 

41

 

4/30/2024

 

41

 

5/31/2024

 

41

 

6/30/2024

 

36

 

7/31/2024

 

36

 

8/31/2024

 

36

 

9/30/2024

 

32

 

10/31/2024

 

32

 

11/30/2024

 

32

 

12/31/2024

 

28

 

1/31/2025

 

28

 

2/28/2025

 

28

 

3/31/2025

 

25

 

4/30/2025

 

25

 

5/31/2025

 

25

 

6/30/2025

 

22

 

7/31/2025

 

22

 

8/31/2025

 

22

 

9/30/2025

 

19

 

10/31/2025

 

19

 

 

6

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

11/30/2025

 

19

 

12/31/2025

 

16

 

1/31/2026

 

16

 

2/28/2026

 

16

 

3/31/2026

 

14

 

4/30/2026

 

14

 

5/31/2026

 

14

 

6/30/2026

 

11

 

7/31/2026

 

11

 

8/31/2026

 

11

 

9/30/2026

 

9

 

10/31/2026

 

9

 

11/30/2026

 

9

 

12/31/2026

 

8

 

1/31/2027

 

8

 

2/28/2027

 

8

 

3/31/2027

 

6

 

4/30/2027

 

6

 

5/31/2027

 

6

 

6/30/2027

 

6

 

7/31/2027

 

6

 

8/31/2027

 

6

 

9/30/2027

 

5

 

10/31/2027

 

5

 

11/30/2027

 

5

 

12/31/2027

 

4

 

1/31/2028

 

4

 

2/28/2028

 

4

 

3/31/2028

 

4

 

4/30/2028

 

4

 

5/31/2028

 

4

 

6/30/2028

 

4

 

7/31/2028

 

4

 

8/31/2028

 

4

 

9/30/2028

 

4

 

10/31/2028

 

4

 

11/30/2028

 

4

 

12/31/2028

 

4

 

1/31/2029

 

4

 

2/28/2029

 

4

 

 

7

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

3/31/2029

 

4

 

4/30/2029

 

4

 

5/31/2029

 

4

 

6/30/2029

 

4

 

7/31/2029

 

4

 

8/31/2029

 

4

 

9/30/2029

 

4

 

10/31/2029

 

4

 

11/30/2029

 

4

 

12/31/2029

 

4

 

1/31/2030

 

4

 

2/28/2030

 

4

 

3/31/2030

 

4

 

4/30/2030

 

4

 

5/31/2030

 

4

 

6/30/2030

 

4

 

7/31/2030

 

4

 

8/31/2030

 

4

 

9/30/2030

 

4

 

10/31/2030

 

4

 

11/30/2030

 

4

 

12/31/2030

 

4

 

1/31/2031

 

4

 

2/28/2031

 

4

 

3/31/2031

 

4

 

4/30/2031

 

4

 

5/31/2031

 

4

 

6/30/2031

 

4

 

7/31/2031

 

4

 

8/31/2031

 

4

 

9/30/2031

 

4

 

10/31/2031

 

4

 

11/30/2031

 

4

 

12/31/2031

 

4

 

1/31/2032

 

4

 

2/28/2032

 

4

 

3/31/2032

 

4

 

4/30/2032

 

4

 

5/31/2032

 

4

 

6/30/2032

 

4

 

 

8

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

7/31/2032

 

4

 

8/31/2032

 

4

 

9/30/2032

 

4

 

10/31/2032

 

4

 

11/30/2032

 

4

 

12/31/2032

 

4

 

1/31/2033

 

4

 

2/28/2033

 

4

 

3/31/2033

 

4

 

4/30/2033

 

4

 

5/31/2033

 

4

 

6/30/2033

 

4

 

7/31/2033

 

4

 

8/31/2033

 

4

 

9/30/2033

 

4

 

10/31/2033

 

4

 

11/30/2033

 

4

 

12/31/2033

 

4

 

1/31/2034

 

4

 

2/28/2034

 

4

 

3/31/2034

 

4

 

4/30/2034

 

4

 

5/31/2034

 

4

 

6/30/2034

 

4

 

7/31/2034

 

4

 

8/31/2034

 

4

 

9/30/2034

 

4

 

10/31/2034

 

4

 

11/30/2034

 

4

 

12/31/2034

 

4

 

1/31/2035

 

4

 

2/28/2035

 

4

 

3/31/2035

 

4

 

4/30/2035

 

4

 

5/31/2035

 

4

 

6/30/2035

 

4

 

7/31/2035

 

4

 

8/31/2035

 

4

 

9/30/2035

 

4

 

10/31/2035

 

4

 

 

9

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions
of USD)

 

11/30/2035

 

4

 

 

10

--------------------------------------------------------------------------------


 

Exhibit C to Schedule B — Expected Draw Schedule for Other GICs

 

Date

 

Balance (in millions of
USD)

 

6/25/2009

 

4,580

 

6/30/2009

 

4,524

 

7/31/2009

 

4,261

 

8/31/2009

 

4,201

 

9/30/2009

 

4,060

 

10/31/2009

 

3,995

 

11/30/2009

 

3,916

 

12/31/2009

 

3,794

 

1/31/2010

 

3,761

 

2/28/2010

 

3,599

 

3/31/2010

 

3,412

 

4/30/2010

 

3,336

 

5/31/2010

 

3,301

 

6/30/2010

 

3,192

 

7/31/2010

 

3,090

 

8/31/2010

 

2,957

 

9/30/2010

 

2,871

 

10/31/2010

 

2,881

 

11/30/2010

 

2,793

 

12/31/2010

 

2,759

 

1/31/2011

 

2,747

 

2/28/2011

 

2,630

 

3/31/2011

 

2,595

 

4/30/2011

 

2,566

 

5/31/2011

 

2,548

 

6/30/2011

 

2,505

 

7/31/2011

 

2,515

 

8/31/2011

 

2,450

 

9/30/2011

 

2,411

 

10/31/2011

 

2,423

 

11/30/2011

 

2,428

 

12/31/2011

 

2,399

 

1/31/2012

 

2,380

 

2/28/2012

 

2,301

 

3/31/2012

 

2,236

 

4/30/2012

 

2,230

 

5/31/2012

 

2,201

 

6/30/2012

 

2,175

 

 

1

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

7/31/2012

 

2,092

 

8/31/2012

 

2,073

 

9/30/2012

 

2,037

 

10/31/2012

 

1,947

 

11/30/2012

 

1,951

 

12/31/2012

 

1,927

 

1/31/2013

 

1,920

 

2/28/2013

 

1,839

 

3/31/2013

 

1,811

 

4/30/2013

 

1,777

 

5/31/2013

 

1,785

 

6/30/2013

 

1,748

 

7/31/2013

 

1,590

 

8/31/2013

 

1,537

 

9/30/2013

 

1,518

 

10/31/2013

 

1,541

 

11/30/2013

 

1,435

 

12/31/2013

 

1,414

 

1/31/2014

 

1,426

 

2/28/2014

 

1,326

 

3/31/2014

 

1,331

 

4/30/2014

 

1,342

 

5/31/2014

 

1,323

 

6/30/2014

 

1,288

 

7/31/2014

 

1,303

 

8/31/2014

 

1,309

 

9/30/2014

 

1,288

 

10/31/2014

 

1,328

 

11/30/2014

 

1,337

 

12/31/2014

 

1,313

 

1/31/2015

 

1,315

 

2/28/2015

 

1,223

 

3/31/2015

 

1,230

 

4/30/2015

 

1,237

 

5/31/2015

 

1,251

 

6/30/2015

 

1,142

 

7/31/2015

 

1,166

 

8/31/2015

 

1,180

 

9/30/2015

 

1,141

 

10/31/2015

 

1,181

 

 

2

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

11/30/2015

 

1,210

 

12/31/2015

 

1,176

 

1/31/2016

 

1,180

 

2/28/2016

 

1,114

 

3/31/2016

 

1,115

 

4/30/2016

 

1,124

 

5/31/2016

 

1,139

 

6/30/2016

 

1,138

 

7/31/2016

 

1,122

 

8/31/2016

 

1,145

 

9/30/2016

 

1,131

 

10/31/2016

 

1,157

 

11/30/2016

 

1,179

 

12/31/2016

 

1,181

 

1/31/2017

 

1,183

 

2/28/2017

 

1,112

 

3/31/2017

 

1,120

 

4/30/2017

 

1,115

 

5/31/2017

 

1,135

 

6/30/2017

 

1,142

 

7/31/2017

 

1,159

 

8/31/2017

 

1,144

 

9/30/2017

 

1,132

 

10/31/2017

 

1,163

 

11/30/2017

 

1,188

 

12/31/2017

 

1,177

 

1/31/2018

 

1,188

 

2/28/2018

 

1,126

 

3/31/2018

 

1,125

 

4/30/2018

 

1,112

 

5/31/2018

 

1,128

 

6/30/2018

 

1,122

 

7/31/2018

 

1,154

 

8/31/2018

 

1,155

 

9/30/2018

 

1,099

 

10/31/2018

 

1,083

 

11/30/2018

 

1,111

 

12/31/2018

 

1,118

 

1/31/2019

 

1,125

 

2/28/2019

 

1,059

 

 

3

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

3/31/2019

 

1,046

 

4/30/2019

 

1,057

 

5/31/2019

 

1,081

 

6/30/2019

 

1,072

 

7/31/2019

 

1,108

 

8/31/2019

 

1,108

 

9/30/2019

 

1,098

 

10/31/2019

 

1,103

 

11/30/2019

 

1,132

 

12/31/2019

 

1,139

 

1/31/2020

 

1,148

 

2/28/2020

 

1,053

 

3/31/2020

 

1,070

 

4/30/2020

 

1,089

 

5/31/2020

 

1,096

 

6/30/2020

 

1,096

 

7/31/2020

 

1,138

 

8/31/2020

 

1,143

 

9/30/2020

 

1,116

 

10/31/2020

 

1,158

 

11/30/2020

 

1,155

 

12/31/2020

 

1,157

 

1/31/2021

 

1,158

 

2/28/2021

 

1,099

 

3/31/2021

 

1,058

 

4/30/2021

 

1,083

 

5/31/2021

 

1,096

 

6/30/2021

 

1,087

 

7/31/2021

 

1,114

 

8/31/2021

 

1,132

 

9/30/2021

 

1,115

 

10/31/2021

 

1,147

 

11/30/2021

 

1,184

 

12/31/2021

 

1,156

 

1/31/2022

 

1,161

 

2/28/2022

 

1,100

 

3/31/2022

 

1,083

 

4/30/2022

 

1,097

 

5/31/2022

 

1,112

 

6/30/2022

 

1,092

 

 

4

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

7/31/2022

 

1,105

 

8/31/2022

 

1,122

 

9/30/2022

 

1,115

 

10/31/2022

 

1,144

 

11/30/2022

 

1,174

 

12/31/2022

 

1,175

 

1/31/2023

 

1,185

 

2/28/2023

 

1,087

 

3/31/2023

 

1,105

 

4/30/2023

 

1,099

 

5/31/2023

 

1,108

 

6/30/2023

 

1,102

 

7/31/2023

 

1,117

 

8/31/2023

 

1,119

 

9/30/2023

 

1,116

 

10/31/2023

 

1,135

 

11/30/2023

 

1,146

 

12/31/2023

 

1,143

 

1/31/2024

 

1,162

 

2/28/2024

 

1,145

 

3/31/2024

 

1,131

 

4/30/2024

 

1,122

 

5/31/2024

 

1,122

 

6/30/2024

 

1,112

 

7/31/2024

 

1,122

 

8/31/2024

 

1,133

 

9/30/2024

 

1,129

 

10/31/2024

 

1,139

 

11/30/2024

 

1,147

 

12/31/2024

 

1,155

 

1/31/2025

 

1,171

 

2/28/2025

 

1,179

 

3/31/2025

 

1,195

 

4/30/2025

 

1,153

 

5/31/2025

 

1,157

 

6/30/2025

 

1,133

 

7/31/2025

 

1,156

 

8/31/2025

 

1,149

 

9/30/2025

 

1,140

 

10/31/2025

 

1,156

 

 

5

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

11/30/2025

 

1,165

 

12/31/2025

 

1,157

 

1/31/2026

 

1,169

 

2/28/2026

 

1,154

 

3/31/2026

 

1,156

 

4/30/2026

 

1,146

 

5/31/2026

 

1,144

 

6/30/2026

 

1,112

 

7/31/2026

 

1,132

 

8/31/2026

 

1,123

 

9/30/2026

 

1,110

 

10/31/2026

 

1,124

 

11/30/2026

 

1,130

 

12/31/2026

 

1,112

 

1/31/2027

 

1,117

 

2/28/2027

 

1,125

 

3/31/2027

 

1,127

 

4/30/2027

 

1,131

 

5/31/2027

 

1,130

 

6/30/2027

 

1,119

 

7/31/2027

 

1,140

 

8/31/2027

 

1,133

 

9/30/2027

 

1,136

 

10/31/2027

 

1,152

 

11/30/2027

 

1,174

 

12/31/2027

 

1,172

 

1/31/2028

 

1,183

 

2/28/2028

 

1,194

 

3/31/2028

 

1,205

 

4/30/2028

 

1,187

 

5/31/2028

 

1,188

 

6/30/2028

 

1,082

 

7/31/2028

 

1,092

 

8/31/2028

 

1,097

 

9/30/2028

 

1,047

 

10/31/2028

 

1,062

 

11/30/2028

 

1,082

 

12/31/2028

 

1,052

 

1/31/2029

 

1,077

 

2/28/2029

 

1,092

 

 

6

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

3/31/2029

 

1,097

 

4/30/2029

 

1,103

 

5/31/2029

 

1,103

 

6/30/2029

 

1,045

 

7/31/2029

 

1,035

 

8/31/2029

 

1,038

 

9/30/2029

 

1,033

 

10/31/2029

 

1,040

 

11/30/2029

 

1,057

 

12/31/2029

 

1,031

 

1/31/2030

 

1,031

 

2/28/2030

 

1,043

 

3/31/2030

 

1,063

 

4/30/2030

 

1,040

 

5/31/2030

 

1,034

 

6/30/2030

 

994

 

7/31/2030

 

1,001

 

8/31/2030

 

1,005

 

9/30/2030

 

965

 

10/31/2030

 

969

 

11/30/2030

 

972

 

12/31/2030

 

969

 

1/31/2031

 

983

 

2/28/2031

 

988

 

3/31/2031

 

1,009

 

4/30/2031

 

998

 

5/31/2031

 

992

 

6/30/2031

 

939

 

7/31/2031

 

947

 

8/31/2031

 

953

 

9/30/2031

 

831

 

10/31/2031

 

812

 

11/30/2031

 

820

 

12/31/2031

 

610

 

1/31/2032

 

616

 

2/28/2032

 

625

 

3/31/2032

 

646

 

4/30/2032

 

636

 

5/31/2032

 

638

 

6/30/2032

 

581

 

 

7

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

7/31/2032

 

600

 

8/31/2032

 

587

 

9/30/2032

 

596

 

10/31/2032

 

597

 

11/30/2032

 

601

 

12/31/2032

 

614

 

1/31/2033

 

592

 

2/28/2033

 

601

 

3/31/2033

 

608

 

4/30/2033

 

612

 

5/31/2033

 

610

 

6/30/2033

 

537

 

7/31/2033

 

553

 

8/31/2033

 

544

 

9/30/2033

 

490

 

10/31/2033

 

491

 

11/30/2033

 

494

 

12/31/2033

 

450

 

1/31/2034

 

436

 

2/28/2034

 

442

 

3/31/2034

 

449

 

4/30/2034

 

452

 

5/31/2034

 

449

 

6/30/2034

 

317

 

7/31/2034

 

335

 

8/31/2034

 

322

 

9/30/2034

 

207

 

10/31/2034

 

201

 

11/30/2034

 

213

 

12/31/2034

 

81

 

1/31/2035

 

86

 

2/28/2035

 

100

 

3/31/2035

 

106

 

4/30/2035

 

106

 

5/31/2035

 

100

 

6/30/2035

 

76

 

7/31/2035

 

77

 

8/31/2035

 

77

 

9/30/2035

 

80

 

10/31/2035

 

69

 

 

8

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

11/30/2035

 

82

 

12/31/2035

 

67

 

1/31/2036

 

67

 

2/28/2036

 

69

 

3/31/2036

 

75

 

4/30/2036

 

72

 

5/31/2036

 

72

 

6/30/2036

 

65

 

7/31/2036

 

67

 

8/31/2036

 

68

 

9/30/2036

 

70

 

10/31/2036

 

66

 

11/30/2036

 

78

 

12/31/2036

 

63

 

1/31/2037

 

64

 

2/28/2037

 

66

 

3/31/2037

 

81

 

4/30/2037

 

66

 

5/31/2037

 

66

 

6/30/2037

 

68

 

7/31/2037

 

69

 

8/31/2037

 

69

 

9/30/2037

 

72

 

10/31/2037

 

66

 

11/30/2037

 

65

 

12/31/2037

 

66

 

1/31/2038

 

67

 

2/28/2038

 

67

 

3/31/2038

 

82

 

4/30/2038

 

65

 

5/31/2038

 

66

 

6/30/2038

 

68

 

7/31/2038

 

70

 

8/31/2038

 

71

 

9/30/2038

 

73

 

10/31/2038

 

68

 

11/30/2038

 

67

 

12/31/2038

 

66

 

1/31/2039

 

67

 

2/28/2039

 

68

 

 

9

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

3/31/2039

 

83

 

4/30/2039

 

65

 

5/31/2039

 

67

 

6/30/2039

 

67

 

7/31/2039

 

82

 

8/31/2039

 

69

 

9/30/2039

 

71

 

10/31/2039

 

63

 

11/30/2039

 

62

 

12/31/2039

 

63

 

1/31/2040

 

65

 

2/28/2040

 

68

 

3/31/2040

 

64

 

4/30/2040

 

61

 

5/31/2040

 

60

 

6/30/2040

 

59

 

7/31/2040

 

72

 

8/31/2040

 

61

 

9/30/2040

 

65

 

10/31/2040

 

65

 

11/30/2040

 

64

 

12/31/2040

 

63

 

1/31/2041

 

60

 

2/28/2041

 

58

 

3/31/2041

 

60

 

4/30/2041

 

58

 

5/31/2041

 

57

 

6/30/2041

 

58

 

7/31/2041

 

72

 

8/31/2041

 

60

 

9/30/2041

 

63

 

10/31/2041

 

60

 

11/30/2041

 

72

 

12/31/2041

 

56

 

1/31/2042

 

59

 

2/28/2042

 

64

 

3/31/2042

 

65

 

4/30/2042

 

61

 

5/31/2042

 

62

 

6/30/2042

 

57

 

 

10

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

7/31/2042

 

58

 

8/31/2042

 

60

 

9/30/2042

 

57

 

10/31/2042

 

55

 

11/30/2042

 

68

 

12/31/2042

 

52

 

1/31/2043

 

53

 

2/28/2043

 

57

 

3/31/2043

 

59

 

4/30/2043

 

57

 

5/31/2043

 

57

 

6/30/2043

 

53

 

7/31/2043

 

54

 

8/31/2043

 

55

 

9/30/2043

 

56

 

10/31/2043

 

50

 

11/30/2043

 

63

 

12/31/2043

 

48

 

1/31/2044

 

48

 

2/28/2044

 

48

 

3/31/2044

 

62

 

4/30/2044

 

45

 

5/31/2044

 

45

 

6/30/2044

 

49

 

7/31/2044

 

49

 

8/31/2044

 

50

 

9/30/2044

 

52

 

10/31/2044

 

44

 

11/30/2044

 

43

 

12/31/2044

 

41

 

1/31/2045

 

42

 

2/28/2045

 

43

 

3/31/2045

 

56

 

4/30/2045

 

40

 

5/31/2045

 

41

 

6/30/2045

 

41

 

7/31/2045

 

42

 

8/31/2045

 

43

 

9/30/2045

 

44

 

10/31/2045

 

36

 

 

11

--------------------------------------------------------------------------------


 

Date

 

Balance (in millions of
USD)

 

11/30/2045

 

36

 

12/31/2045

 

37

 

1/31/2046

 

37

 

2/28/2046

 

38

 

3/31/2046

 

52

 

4/30/2046

 

35

 

5/31/2046

 

36

 

6/30/2046

 

37

 

7/31/2046

 

50

 

8/31/2046

 

37

 

9/30/2046

 

38

 

10/31/2046

 

27

 

11/30/2046

 

3

 

12/31/2046

 

3

 

1/31/2047

 

3

 

2/28/2047

 

3

 

3/31/2047

 

3

 

4/30/2047

 

3

 

5/31/2047

 

3

 

6/30/2047

 

3

 

 

12

--------------------------------------------------------------------------------


 

Exhibit D to Schedule B — Amortization Assumptions

 

For Structured GICs:

 

·                  ABS CDO GICs:

 

For the ABS CDO GICs, 10 of the ABS CDO transactions in our GIC portfolio,
representing approximately 65% of the outstanding notional amount, are modeled
in Intex.  We applied subprime and Alt-A default and severity curves to the
respective portions of the underlying assets consistent with the average rates
used in our impairment analysis.  For the subprime assets, the CDR plateau was
28.84% which remained constant for 21 months followed by a 12 month linear
decline to 7.21%.  For the Alt-A assets, a CDR plateau of 19.62% was used for
the first 21 months followed by a 12 month linear decline to 4.91%.  Severities
for subprime are assumed to increase from 50% to 60% over the first 15 months
after which they remained constant at 60% for the remaining life.  For the Alt-A
assets, severities were assumed to increase from 40% to 50% over the first 15
months after which they remained constant at 50% for the remaining life. 
Prepayments were assumed to be 5% for the first 21 months followed by a 12 month
linear ramp up to 15% after which the rate remained constant at 15% for the
remaining life.  For the transactions that we were unable to model, the average
of the modeled schedules was used to project the GIC balance.

 

·                  CDO/CLO GICs:

 

We use Moody’s average historical default rates, applied to the underlying
collateral of each CDO/CLO deal.  The loss severity is 50% for loans and 70% for
senior unsecured bonds.  The Moody’s historical default rates are rating
dependent.

 

For other GICs, the schedules are reviewed periodically by risk management
according to the process and procedure specified in the ALM guidelines

 

1

--------------------------------------------------------------------------------


 

Schedule C — Valuation Procedures

 

I.  For assets other than FSA PAL bonds and the Private Placement Securities
specified in III. below (“Private Placement Securities”), The Bank of New York
Mellon and Wells Fargo Bank, National Association (each, an “Account Bank”) will
determine the Indicative Market Value of each FSAM Asset or item of Eligible
Collateral (for purposes of this Schedule C, an “Asset”) each in accordance with
the market prices provided to the Account Bank by one or more
nationally-recognized third party pricing services which the Account Bank uses
generally for pricing assets of a similar type to the Assets, and in any event
in accordance with the standard procedure and methodology utilized by the
Account Bank in valuing securities held by it (including such procedures it
generally adopts in the absence of data available from its preferred third-party
pricing services), whether for its own account or the accounts of other
customers, as such procedure and methodology may be amended by the Account Bank
from time to time for general application with respect to securities held by it,
whether for its own account or the accounts of other customers.

 

II.  Valuation of FSA PAL bonds will be reported by the Administrator to the
Valuation Agent based on the valuation of Royal Bank of Scotland (RBS), a dealer
in UK Inflation-Indexed bonds.  Prices are determined by RBS based on prices
observed on trades of similar fixed rate bonds which are relatively liquid, and
spreads from the inflation swap yield curve.  In the case of bonds with tenors
of greater than 30 years, such inputs are modified by an additional spread
premium from market sources, including bid and offer lists, and the prices on
observed trades are combined with the swap spreads to arrive at a yield used to
derive a price for the Asset/Swap.

 

III.  With respect to the Private Placement Securities, the Administrator will
determine the prices of these assets as follows:  1.  On each Valuation Date
obtain FSA’s 5-year CDS spread from Bloomberg using the ticker “FSA INS CDS USD
SR 5Y” and add 200 basis points (the spread so obtained the “FSA Spread”).  2.
Calculate the present values, based on the then current swap curve rate (as
derived from market data reported by recognized pricing information service
providers and using recognized systems-based curve-building models) plus the FSA
Spread, of the projected payments of principal and interest on the relevant
Private Placement Security based on the projections thereof determined by FSA
and as most recently advised to the Administrator by FSA. 3.  Express the sum of
the values in 2 as a percentage of the current principal balance of such Private
Placement Security.  The percentage price so determined will be reported by the
Administrator to the Valuation Agent.

 

The Private Placement Securities are listed below:

 

ID

 

Balance

 

WAL

 

Price (5/31)

 

BAY_VEIW_FMAC_1998_D_REFI_SERIES_15

 

16.9

 

8.3

 

45.3

 

BAY_VIEW_FMAC_1998_D_REFI_SERIES_10

 

1.3

 

3.3

 

69.4

 

BAY_VIEW_FMAC_1998_D_REFI_SERIES_11

 

15.5

 

4.3

 

62.5

 

BAY_VIEW_FMAC_1998_D_REFI_SERIES_12

 

8

 

5.3

 

56.8

 

BAY_VIEW_FMAC_1998_D_REFI_SERIES_13

 

4

 

6.3

 

52.1

 

BAY_VIEW_FMAC_1998_D_REFI_SERIES_14

 

4

 

7.3

 

48.3

 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_10

 

15.3

 

3.4

 

66.7

 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_11

 

14.6

 

4.4

 

59.7

 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_12

 

6.5

 

5.3

 

54

 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_13

 

2

 

6.3

 

49.3

 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_14

 

2

 

7.4

 

45.6

 

 

1

--------------------------------------------------------------------------------


 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_15

 

31.3

 

8.4

 

42.7

 

BAY_VIEW_FMAC_2000_A_REFI_SERIES_9

 

6.4

 

2.3

 

76.7

 

IMC_97-7_REFI_NOTES

 

20.8

 

1.8

 

78.4

 

MLN_1999_2_REFI

 

11.6

 

3.3

 

64.6

 

WESTLAKE_FUNDING_II_LLC_A

 

0.004

 

0.1

 

100

 

WESTLAKE_FUNDING_II_LLC_POOL10

 

0.8

 

0.3

 

95.8

 

WESTLAKE_FUNDING_II_LLC_POOL11

 

1

 

0.3

 

95.7

 

WESTLAKE_FUNDING_II_LLC_POOL12

 

1.6

 

0.4

 

95.3

 

WESTLAKE_FUNDING_II_LLC_POOL13

 

3.3

 

0.4

 

94.6

 

WESTLAKE_FUNDING_II_LLC_POOL14

 

2.2

 

0.4

 

94.7

 

WESTLAKE_FUNDING_II_LLC_POOL15

 

2.7

 

0.4

 

94.1

 

WESTLAKE_FUNDING_II_LLC_POOL16

 

3.6

 

0.5

 

93.3

 

WESTLAKE_FUNDING_II_LLC_POOL17

 

4.1

 

0.5

 

92.8

 

WESTLAKE_FUNDING_II_LLC_POOL18

 

5.7

 

0.5

 

93

 

WESTLAKE_FUNDING_II_LLC_POOL19

 

9.1

 

0.6

 

91.9

 

WESTLAKE_FUNDING_II_LLC_POOL2

 

0.02

 

0.1

 

99.6

 

WESTLAKE_FUNDING_II_LLC_POOL20

 

5.7

 

0.6

 

91.8

 

WESTLAKE_FUNDING_II_LLC_POOL21

 

5.2

 

0.7

 

90.7

 

WESTLAKE_FUNDING_II_LLC_POOL22

 

5.7

 

0.7

 

91.2

 

WESTLAKE_FUNDING_II_LLC_POOL23

 

4.9

 

0.8

 

90

 

WESTLAKE_FUNDING_II_LLC_POOL24

 

5.3

 

0.8

 

89.4

 

WESTLAKE_FUNDING_II_LLC_POOL25

 

5.9

 

0.9

 

88.8

 

WESTLAKE_FUNDING_II_LLC_POOL26

 

6.7

 

0.8

 

89

 

WESTLAKE_FUNDING_II_LLC_POOL3

 

0.04

 

0.1

 

98.7

 

WESTLAKE_FUNDING_II_LLC_POOL4

 

0.1

 

0.1

 

98.2

 

WESTLAKE_FUNDING_II_LLC_POOL5

 

0.03

 

0.2

 

97.9

 

WESTLAKE_FUNDING_II_LLC_POOL6

 

0.2

 

0.2

 

97.4

 

WESTLAKE_FUNDING_II_LLC_POOL7

 

0.2

 

0.2

 

97.2

 

WESTLAKE_FUNDING_II_LLC_POOL8

 

0.4

 

0.3

 

96.5

 

WESTLAKE_FUNDING_II_LLC_POOL9

 

1

 

0.3

 

96.3

 

 

In Principia (a pricing information service provider), principal amortization
for the Westlake transactions are ratio stripped (see definition below) monthly
and re-projected (as defined below) periodically, when new projections are
provided by Financial Security Assurance Inc.  In the future, the Westlake
transactions will be re-projected quarterly.  Principal amortization for the MLN
and IMC transactions have generally not been re-projected, but will be
re-projected quarterly going forward in addition to being ratio stripped
monthly.  The Bayview FMAC transactions are tranched into fixed-rate bullets,
which are not re-projected in Principia because of make-whole provisions. 
However, on a monthly basis, Financial Security Assurance Inc. provides and will
continue to provide a statement detailing the distribution of interest,
principal and any make-whole payment if applicable.

 

“Ratio Stripping” is the process by which principal amortization that is either
greater or less than the projected amount is evenly distributed over the
remaining principal payment dates.

 

2

--------------------------------------------------------------------------------


 

“Re-projection” is the process of recalculating principal amortization based on
updating assumptions for interest rates and underlying loan characteristics such
as prepayments, defaults, and loss severity.

 

3

--------------------------------------------------------------------------------


 

Schedule D — Forms of Subordinated Hedge Arrangements

 

--------------------------------------------------------------------------------


 

AMENDMENT AGREEMENT

 

dated as of [      ], 2009

 

among:

[COUNTERPARTY] (“Party A”)

 

 

and

FSA ASSET MANAGEMENT LLC (“FSAM” or “Party B”)

 

 

and

DEXIA CRÉDIT LOCAL S.A. (“DCL”);

 

 

and

FINANCIAL SECURITY ASSURANCE INC. (“FSA”)

 

W I T N E S S E T H

 

WHEREAS, Party A and Party B are parties to an ISDA Master Agreement, dated as
of [     ], as amended and supplemented from time to time, including pursuant to
any Schedule and Credit Support Annex thereto (any such Credit Support Annex,
the “FSAM Credit Support Annex”) (collectively, the “FSAM Master Agreement”);

 

WHEREAS, FSA has issued a financial guaranty insurance policy (the “FSA Policy”)
in respect of the obligations of Party B pursuant to the FSAM Master Agreement;

 

WHEREAS, Party A and DCL are parties to an ISDA Master Agreement, dated as of
[     ], as amended and supplemented from time to time, including pursuant to
any Schedule and Credit Support Annex thereto (any such Credit Support Annex,
the “DCL Credit Support Annex”) (collectively, the “DCL Master Agreement”);

 

WHEREAS, the parties wish to amend the FSAM Master Agreement and DCL Master
Agreement as set forth below; and

 

WHEREAS, reference is made to a certain Pledge and Administration Agreement (the
“Pledge and Administration Agreement”), dated as of June 30, 2009, among Dexia
SA, DCL, Dexia Bank Belgium SA, FSA, Party B, FSA Portfolio Asset Limited, FSA
Capital Markets Services LLC, FSA Capital Management Services LLC, FSA Capital
Markets Services (Caymans) Ltd., and The Bank of New York Mellon Trust Company,
as the same may be amended, supplemented or modified from time to time.

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
to the following:

 

ARTICLE I

AMENDMENTS TO FSAM MASTER AGREEMENT

 

The parties agree that the FSAM Master Agreement shall be amended, as of the
Amendment Effective Date defined below, as follows:

 

SECTION 1.1.  DCL Guarantee.  Subject to the delivery by Party A of an executed
counterpart of this Amendment Agreement, DCL shall guarantee the full and
punctual payment when due of the Obligations as set forth in a guarantee issued
in favor of Party A in the form attached as Exhibit A hereto (the “DCL
Guarantee”).  The DCL Guarantee shall be a “Credit Support Document” for
purposes of the FSAM Master Agreement, and DCL shall be the “Credit Support
Provider” of Party B thereunder.  Any

 

--------------------------------------------------------------------------------


 

references to Party B’s Credit Support Provider in the FSAM Master Agreement
shall hereafter be deemed to be references to DCL.

 

SECTION 1.2.  Termination of FSA Policy.  Party A hereby consents to the
cancellation of the Financial Guaranty Insurance Policy of FSA (Policy No.
[        ]) (the “FSA Policy”) with effect from the Amendment Effective Date,
and irrevocably agrees that all of Party A’s rights in respect of the FSA Policy
shall be irrevocably terminated and cancelled, and all of FSA’s duties and
obligations thereunder, whether arising before, on or after the Amendment
Effective Date, shall be deemed fully and finally released and discharged. 
Party A agrees to promptly surrender the FSA Policy to FSA, and covenants that
it shall not submit any claims thereunder (any such claim being void ab
initio).  This Section 1.2 shall survive any termination of this Amendment
Agreement.

 

SECTION 1.3.  Modifications to FSAM Agreement in respect of FSA.

 

(a)                                  References to the FSA Policy and any “FSA
Event of Default” in the FSAM Master Agreement, or any other Credit Support
Default or Termination Event referencing an event or circumstance with respect
to FSA, shall be deemed deleted.  Any Events of Default or Termination Events,
or limitations on the exercise of Party A’s rights under the FSAM Master
Agreement, in each case, that would be conditioned on the occurrence or
non-occurrence of an FSA Event of Default shall have no further effect.

 

(b)                                 FSA shall have no further obligations under
or in relation to the FSAM Master Agreement, shall be deemed deleted as a party
to the FSAM Master Agreement, and shall have no further rights to receive
payments under the FSAM Master Agreement (whether directly or by rights of
subrogation, reimbursement or otherwise).  FSA shall continue to be a third
party beneficiary of the FSAM Master Agreement in relation to (i) any rights to
inspect or receive notices and information in relation to the FSAM Master
Agreement and (ii) any rights of consent to the exercise of, or to exercise
directly, the rights of Party B in relation to the FSAM Master Agreement (as
amended by this Amendment Agreement and subject to (c) below).

 

(c)                                  Any rights of FSAM under the FSAM Master
Agreement which may be or are required to be exercised directly by FSA will be
exercisable directly by DCL, unless and until FSA gives notice to Party A that a
GIC Program Default has occurred.  Following delivery of such notice, such
rights of FSAM under the FSAM Master Agreement may or shall be exercised by the
Collateral Agent under the Pledge and Administration Agreement.  Party A may
accept without further investigation or inquiry any notice from FSA that a GIC
Program Default has occurred.

 

(d)                                 Any requirements to deliver financial
statements of FSA or its Affiliates previously applicable under Part 3 of the
Schedule shall no longer apply.

 

(e)                                  Party A shall continue to deliver to FSA
copies of notices to Party B, at the address indicated in the FSAM Master
Agreement or such other address as FSA may request from time to time.

 

(f)                                    All notices delivered by or to Party A
from time to time under the FSAM Master Agreement shall additionally be copied
to the following address for DCL:

 

Address:                                               Dexia Crédit Local S.A.

Tour Dexia La Défense 2

1, Passerelle des Reflets

TSA 92202

92919 La Défense Cedex

France

 

2

--------------------------------------------------------------------------------


 

Attention:                                         Back-Office Department

Telephone:                                    + 00 33 1 58 58 68 92

Facsimile:                                         + 00 33 1 58 58 66 20

 

In addition, all notices in respect of Section 5 and Section 6 shall be copied
to:

 

Attention : Tax and Legal Director

Telephone:                                    + 00 33 1 58 58 58 70

Facsimile:                                         + 00 33 1 58 58 69 90

 

SECTION 1.4.  Transfers under the FSAM Credit Support Annex.

 

(a)                                  Each obligation of FSAM to Transfer (i) a
Delivery Amount to Party A from time to time under Paragraph 3(a) of the FSAM
Credit Support Annex, (ii) a Return Amount to Party A from time to time under
Paragraph 3(b) of the FSAM Credit Support Annex (iii) any amount from time to
time under Paragraph 5 of the FSAM Credit Support Annex (a “Disputed Amount”),
or (iv) a Transfer under Paragraph 8(d) of the FSAM Credit Support Annex (a
“Final Return Amount”), as applicable, shall be considered to have been
performed by FSAM, and FSAM shall have no responsibility or liability therefor,
to the extent DCL shall have performed its obligations under the DCL Credit
Support Annex in relation to such Delivery Amount, Return Amount, Disputed
Amount or Final Return Amount, as applicable (each a “Guarantor Transfer
Amount”).

 

(b)                                 Each obligation of Party A to Transfer (i) a
Delivery Amount to FSAM from time to time under Paragraph 3(a) of the FSAM
Credit Support Annex, (ii) a Return Amount to FSAM from time to time under
Paragraph 3(b) of the FSAM Credit Support Annex (iii) any amount from time to
time under Paragraph 5 of the FSAM Credit Support Annex (a “Disputed Amount”),
or (iv) a Final Return Amount owed by Party A under Paragraph 8(d) of the FSAM
Credit Support Annex, as applicable, shall be made to DCL on behalf of FSAM by
Party A, and shall be considered to have been performed by Party A, and Party A
shall have no responsibility or liability therefor, to the extent Party A shall
have made a Transfer to DCL of such Delivery Amount, Return Amount, Disputed
Amount or Final Return Amount, as applicable.

 

(c)                                  For the avoidance of doubt, the calculation
of the Exposure of FSAM as Secured Party to Party A shall not be reduced, netted
or set off against any Exposure of Party A to DCL under the DCL Master
Agreement.

 

(d)                                 Any rights or obligations of FSAM as Secured
Party under Paragraph 4(d) (Substitutions) or Paragraph 6 (Holding and Using
Posted Collateral) shall be enforceable by DCL directly and performed directly
on behalf of FSAM by DCL, as applicable.

 

SECTION 1.5.  Modification to Events of Default.

 

(a)                                  The occurrence of a Potential Event of
Default with respect to which DCL is the Defaulting Party under the DCL Master
Agreement shall constitute a Potential Event of Default with respect to which
FSAM would be the Defaulting Party under the FSAM Master Agreement.

 

(b)                                 The occurrence of an Event of Default with
respect to which DCL is the Defaulting Party under the DCL Master Agreement
shall constitute an Event of Default with respect to which FSAM is the
Defaulting Party under the FSAM Master Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Unless a Potential Event of Default with
respect to which DCL would be the Defaulting Party under the DCL Master
Agreement has occurred and is continuing, no event or circumstance with respect
to FSAM under the FSAM Master Agreement shall constitute a Potential Event of
Default with respect to which Party B would be the Defaulting Party.

 

(d)                                 Unless an Event of Default with respect to
which DCL is the Defaulting Party under the DCL Master Agreement has occurred
and is continuing, no event or circumstance with respect to FSAM under the FSAM
Master Agreement shall constitute an Event of Default with respect to which
Party B is the Defaulting Party.

 

SECTION 1.6.  Payments by Party B under FSAM Master Agreement.  All payment
obligations of Party B under the FSAM Master Agreement, including, without
limitation, the obligation to pay any Interest Amount on Posted Collateral, or
to pay any amount pursuant to Section 6(d)(ii), shall be subject to the Priority
of Payments set forth in Section 11.1(b) of the Pledge and Administration
Agreement and payment of such amounts by FSAM shall be further subject to
satisfaction of the Subordinated Claims Payment Condition specified in the
Pledge and Administration Agreement.  For the avoidance of doubt, the
limitations set out in the Priority of Payments shall not prejudice Party A’s
rights as against DCL under the DCL Guarantee or the DCL Credit Support Annex as
provided in Section 1.4 above.

 

Upon any request by Party A from time to time, DCL (if no GIC Program Default
has occurred) and FSA (if a GIC Program Default has occurred) each agree to use
commercially reasonable efforts to inform Party A in accordance with the notice
provisions of the FSAM Master Agreement whether the Subordinated Claims Payment
Condition is satisfied.

 

SECTION 1.7.  Transfer.  The FSAM Master Agreement shall be amended to include
the following provisions in Part 5 thereof and shall replace in its entirety any
similar operative provision therein:

 

“Transfer.  Section 7 of the Agreement shall be replaced with the following:

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by a party without the prior written consent of the other
party and DCL (such consent not to be unreasonably withheld or delayed), except
that:

 

(a) If FSA gives notice to Party A that a GIC Program Default has occurred,
Party B may (with the prior written consent of FSA) and at the direction of FSA
shall

 

(I) transfer all of its rights and obligations under this Agreement to DCL such
that FSAM shall be released from any liability under this Agreement and all
Transactions under this Agreement shall become Transactions subject to the DCL
Master Agreement (such transfer a “DCL Novation”), without the consent of Party
A (provided that no Event of Default with respect to DCL has occurred and is
continuing under the DCL Master Agreement); or

 

(II) transfer all of its rights and obligations under this Agreement (including
each Credit Support Document) to a Successor Swap Entity, such that FSAM shall
be released from any liability under this Agreement (a “DCL Guaranteed SPV
Novation”), without the consent of Party A;

 

(b) If a GIC Program Default has occurred and FSA has not exercised either of
the rights under (a)(I) or (II) within 90 days thereof, Party B may, and at the
direction of DCL shall,

 

4

--------------------------------------------------------------------------------


 

effect a DCL Novation without the consent of Party A (provided that no Event of
Default with respect to DCL has occurred and is continuing under the DCL Master
Agreement);

 

(c) In connection with any FSAM Refinancing, Party B may, and at the direction
of DCL shall, effect a DCL Guaranteed SPV Novation, without the consent of Party
A;

 

(d) Party B may grant a security interest over all of its right, title and
interest in, to and under, in each case, whether now owned or existing, or
hereafter acquired or arising, this Agreement and each Transaction hereunder
(including, without limitation, its right to payments due to it hereunder or
with respect hereto), to the Collateral Agent (as defined in the Pledge and
Administration Agreement) pursuant to and in accordance with the terms of the
Pledge and Administration Agreement, for the benefit of the persons identified
therein.

 

(e) A party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(f) A party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e), provided that
any transferee of a claim for such amounts payable by FSAM shall expressly
acknowledge in connection with such transfer that such transferee will be
subject to the provisions of Sections 1.6 and 1.9.

 

Any purported transfer that is not in compliance with this Section will be void.

 

“FSAM Refinancing” means completion of the transactions effected to refinance
the intercompany repurchase agreement financing of FSAM with secured
indebtedness issued to one or more third parties in connection with, and subject
to the satisfaction of the conditions for, the occurrence of a Lien Release Date
under the Pledge and Administration Agreement in accordance with Section 2.6(d)
of the Pledge and Administration Agreement.

 

“Successor Swap Entity” means any of (i) FSA Capital Markets Services LLC, FSA
Capital Management Services LLC or (ii) any special purpose entity or similar
bankruptcy-remote entity that is organized in Party B’s jurisdiction of
organization and is either (x) an Affiliate of DCL or (y) an Affiliate of FSA to
which DCL has given its consent not to be unreasonably withheld, the obligations
of which under the FSAM Master Agreement as transferred are (A) in the case of a
DCL Guaranteed SPV Novation following a GIC Program Default, secured (subject to
the Priority of Payments and satisfaction of the Subordinated Claims Payment
Condition in the Pledge and Administration Agreement) under the Pledge and
Administration Agreement by the FSAM Collateral and/or the proceeds thereof
following an exercise of creditor’s remedies in relation thereto as a result of
the relevant GIC Program Default and (B) in the case of a DCL Guaranteed SPV
Novation occurring in connection with an FSAM Refinancing, secured by the same
assets of FSAM which secure the third party indebtedness issued in connection
with such FSAM Refinancing.  In the case of a DCL Guaranteed SPV Novation
arising under Section 7(a)(II), the Successor Swap Entity shall be identified by
FSA, and in the case of a DCL Guaranteed SPV Novation arising under Section
7(b), the Successor Swap Entity shall be identified by DCL.”

 

SECTION 1.8  DCL Subrogation and Termination Claims.

 

(a)                                  Subject to and conditioned upon payment of
any amount owed under this Agreement by or on behalf of DCL and subject to DCL
having performed all its obligations under the DCL Guarantee

 

5

--------------------------------------------------------------------------------


 

which have become due and payable prior to such date, Party A shall assign to
DCL all rights to the payment of amounts owed to it under this Agreement (other
than any amounts owed to Party A pursuant to the DCL Guarantee) to the extent of
all payments made by DCL and, subject to the Priority of Payments set forth in
Section 11.1(b) of the Pledge and Administration Agreement and satisfaction of
the Subordinated Claims Payment Condition, DCL may exercise any right, power or
the like of Party A with respect thereto.  Party A and Party B agree that
without the need for any further action on the part of DCL, DCL shall be fully
subrogated to all of the rights to payment of Party A (other than any amounts
owed to Party A pursuant to the DCL Agreement) or in relation thereto to the
extent that payments are made under the DCL Guarantee by or on behalf of DCL;
provided that DCL’s right of recovery from Party B shall be subject to the
Priority of Payments set forth in Section 11.1(b) of the Pledge and
Administration Agreement and to satisfaction of the Subordinated Claims Payment
Condition.

 

(b)                                 If FSA or DCL, as applicable, exercises its
right to cause Party B to effect a DCL Novation, then in consideration for such
DCL Novation, FSA shall in relation to each Transaction under the FSAM Master
Agreement specify either that (x) DCL shall have a claim against FSAM for the
greater of (I) zero and (II) the termination value of such Transaction in favor
of DCL determined as if DCL were Party A under the FSAM Master Agreement, an
Additional Termination Event had occurred in relation to which Party B was the
Affected Party and such Transaction was an Affected Transaction, and an Early
Termination Date were designated in relation to such Transaction on the date the
DCL Novation is effected (and for the avoidance of doubt DCL’s right of recovery
from FSAM for such claim shall be subject to the Priority of Payments set forth
in Section 11.1(b) of the Pledge and Administration Agreement and to the
Subordinated Claims Payment Condition) or (y) DCL shall be deemed to have
entered into an Offsetting Transaction with a Successor Swap Entity.  If FSA
fails to make such election and specify the application of (x) or (y) within 30
days after the DCL Novation, then clause (x) will be deemed to apply.  For
purposes hereof, “Offsetting Transaction” means in relation to any Transaction
under the FSAM Master Agreement outstanding at the time of a DCL Novation, a
corresponding transaction between DCL and a Successor Swap Entity, having
substantially identical terms to such Transaction, with DCL in the position of
Party A and the Successor Swap Entity in the position of Party B, where the
obligations of the Successor Swap Entity and DCL shall be subject to the terms
of the ISDA Master Agreement between DCL and FSAM on the date of such DCL
Novation, including without limitation the Nonpetition and Limited Recourse
provisions set forth in Section 1.9 below.

 

SECTION 1.9.  Non-Petition; Limited Recourse.  The FSAM Master Agreement shall
be amended to include the following provisions in Part 5 thereof and shall
replace in its entirety any similar operative provision therein:

 

“Non-Petition.  Party A agrees that it will not, prior to the date that is six
months (or such longer preference period as may be in effect at such time) after
the GIC Contracts (as defined in the Pledge and Administration Agreement) have
been paid in full, acquiesce, petition or otherwise institute against, or join
any other person in instituting against, Party B, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy, or similar law, including
without limitations proceedings seeking to appoint a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of Party B
or any substantial part of its property; provided that this provision shall not
restrict or prohibit Party A from joining any such proceedings which shall have
already commenced under applicable laws and not in violation of this provision. 
This provision shall survive the termination of this Agreement for any reason.
 This provision shall be without any prejudice to any rights of Party A with
respect to the DCL Guarantee.”

 

“Limited Recourse.  The obligations of Party B in relation to this Agreement and
any Transaction hereunder are limited recourse obligations, payable solely from
the proceeds of the

 

6

--------------------------------------------------------------------------------


 

FSAM Collateral (as defined in the Pledge and Administration Agreement)
available under and applied in accordance with the Priority of Payments set
forth in Section 11.1(b) of the Pledge and Administration Agreement.  Upon
application of the FSAM Collateral and proceeds thereof available to satisfy the
obligations of Party B hereunder in accordance with the Pledge and
Administration Agreement, Party A shall not be entitled to take any further
steps against Party B to recover any sums due and shall not constitute a claim
against Party B to the extent of any insufficiency.  No recourse shall be had
for the payment of any amounts owing in respect of this Agreement against any
officer, director, employee, stockholder or incorporator of Party B.  This
provision (x) shall be without any prejudice to any rights of Party A with
respect to the DCL Guarantee and (y) shall survive the termination of this
Agreement for any reason.”

 

SECTION 1.10.  Definitions.  The FSAM Master Agreement shall be amended to
include the following definitions:

 

“GIC Program Default” means a “Dexia Event of Default” as defined in the Pledge
and Administration Agreement.

 

“Pledge and Administration Agreement” means the Pledge and Administration
Agreement, dated as of June 30, 2009, among Dexia SA, DCL, Dexia Bank Belgium
SA, FSA, Party B, FSA Portfolio Asset Limited, FSA Capital Markets Services LLC,
FSA Capital Management Services LLC, FSA Capital Markets Services (Caymans)
Ltd., and The Bank of New York Mellon Trust Company, as the same may be amended,
supplemented or modified from time to time.

 

SECTION 1.11.  No FSAM-DCL Setoff.  Notwithstanding any rights of Party A under
the DCL Master Agreement or DCL Credit Support Annex, no payment obligations
owed or other amounts due by Party A to FSAM under the FSAM Master Agreement
(whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) may be
reduced by or setoff or counterclaim against any payment obligations owed or
other amounts due (whether or not arising under the FSAM Master Agreement,
whether matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) by DCL or
its Affiliates to Party A or its Affiliates.

 

For the avoidance of doubt, the foregoing shall not restrict any rights of
setoff applicable in relation to the DCL Master Agreement.

 

SECTION 1.12.  Payment Netting.   If not previously applicable, Section 2(c)(ii)
shall hereafter be applicable.

 

SECTION 1.13.  Change in Control Events.   In the event that the FSAM Master
Agreement or any Transaction thereunder is subject to a provision specifying
that an Additional Termination Event shall occur if FSAM is no longer an
Affiliate of or otherwise controlled by Financial Security Assurance Holdings
Ltd., such Additional Termination Event shall no longer be applicable or be of
any force or effect.

 

SECTION 1.14.  Amendment Consents.  No further amendment, waiver or modification
of the FSAM Master Agreement shall be effective without the prior written
consent of each of DCL and FSA.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

AMENDMENT TO DCL MASTER AGREEMENT

 

SECTION 2.1.  DCL Credit Support Annex.

 

Each Guarantor Transfer Amount arising from the FSAM Credit Support Annex on any
date shall be considered to constitute an Independent Amount (in addition to any
Independent Amount otherwise applicable on any date) with respect to DCL under
the DCL Credit Support Annex.

 

SECTION 2.2.  DCL Novation.

 

Upon a DCL Novation, each outstanding Transaction under the FSAM Master
Agreement shall become a Transaction subject to the DCL Master Agreement.

 

ARTICLE III

REPRESENTATIONS

 

SECTION 3.1.  Representations.

 

(a)                                  Party A repeats and remakes as of the date
hereof the representations of Party A set forth in Section 3 of the FSAM Master
Agreement with respect to the FSAM Master Agreement and its obligations
thereunder as representations with respect to this Amendment Agreement and its
obligations hereunder and the FSAM Master Agreement as amended hereby.

 

(b)                                 FSAM repeats and remakes as of the date
hereof the representations of FSAM set forth in Section 3 of the FSAM Master
Agreement with respect to the FSAM Master Agreement and FSAM’s obligations
thereunder as representations with respect to this Amendment Agreement and its
obligations hereunder and the FSAM Master Agreement as amended hereby (including
the DCL Guarantee as a Credit Support Document).

 

(c)                                  DCL makes as of the date hereof the
representations set forth in Section 3 of the FSAM Master Agreement with respect
to itself, this Amendment Agreement and its obligations hereunder and the FSAM
Master Agreement as amended hereby (including the DCL Guarantee as a Credit
Support Document).

 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.1  Capitalized Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the FSAM Master
Agreement and the DCL Master Agreement.  Where capitalized terms are used in the
context of provisions set out in or relating to the FSAM Master Agreement or the
DCL Master Agreement, such terms shall have the meanings assigned to them in the
relevant Master Agreement to which they relate.

 

SECTION 4.2  Entire Agreement; References to Master Agreements.  This Amendment
Agreement constitutes the entire agreement and understanding of the parties with
respect to its subject matter and supersedes all oral communication and prior
writings with respect specifically thereto.  Except as expressly amended herein,
all of the provisions of the FSAM Master Agreement or DCL Master Agreement and
each Transaction thereunder, as applicable, shall remain in full force and
effect, and all references to the FSAM Master Agreement or DCL Master Agreement,
as applicable, in the FSAM Master Agreement, DCL Master Agreement or any other
document or instrument entered into in connection therewith shall be deemed to
be references to the FSAM Master Agreement or DCL Master Agreement as amended
hereby.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.3  Non-Reliance.  Each party represents to each other party that, in
connection with entering into this Amendment Agreement, (i) neither the other
party nor any of its affiliates or agents are acting as a fiduciary for it and
(ii) it has consulted with its own legal, regulatory, tax, business, investment,
financial, and accounting advisors to the extent that it has deemed necessary,
and has made its own decisions based upon its own judgments and upon any advice
from such advisors as it has deemed necessary and not upon any view expressed by
the other party or any of its affiliates or agents.

 

SECTION 4.4  Counterparts.  This Amendment Agreement may be executed in
counterparts by the parties hereto, each of which counterparts when executed and
delivered shall be an original, but all of which together shall constitute one
and the same instrument.

 

SECTION 4.5  Governing Law.  This Amendment Agreement will be governed by and
construed in accordance with the laws of the State of New York, including
Section 5-1401 of the General Obligations Law of New York, but otherwise without
regard to conflicts of laws principles.

 

SECTION 4.6.  Effectiveness.  This Amendment Agreement and the termination of
the FSA Policy contemplated hereby will become effective upon (i) delivery to
FSAM (with a copy to FSA) of an executed Guarantee, as contemplated by
Section 1.1 of this Amendment Agreement, (ii) surrender of the FSA Policy
terminated pursuant to Section 1.2 to FSA, and (iii) DCL’s confirmation to Party
A that the Closing Date as defined in the Pledge and Administration Agreement
has occurred (the date of such confirmation the “Amendment Effective Date”).

 

9

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned has executed this Amendment Agreement as of
the date first above written.

 

 

[COUNTERPARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FSA ASSET MANAGEMENT LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEXIA CRÉDIT LOCAL S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF GUARANTEE

 

GUARANTEE, dated as of [      ], 2009, of DEXIA CRÉDIT LOCAL S.A. (the
“Guarantor”), in favor of [Swap Counterparty] (the “Beneficiary”).

 

1.                                       Guarantee.  In order to induce the
Beneficiary to enter into the Amendment Agreement, dated [      ], 2009 (the
“Amendment Agreement”), among the Beneficiary, the Guarantor, FSA Asset
Management LLC (“Primary Obligor”) and Financial Security Assurance Inc.
(“FSA”), pursuant to the [identify relevant agreement] (as the same may be
amended, modified or supplemented from time to time) (the “Master Agreement”)
between the Beneficiary, the Primary Obligor and FSA, from and after the date
hereof the Guarantor irrevocably, absolutely and unconditionally guarantees to
the Beneficiary, its successors and permitted assigns, as primary obligor and
not as a surety, and the Guarantor undertakes and agrees to pay and discharge
when and where due (whether at the scheduled payment dates, upon maturity, upon
early termination or acceleration or otherwise), all payment or delivery
obligations of the Primary Obligor to the Beneficiary arising out of or in
connection with the Master Agreement or any Transaction thereunder (the
“Obligations”).  The Guarantor agrees to make any payment or perform any
obligation due by the Primary Obligor under the Master Agreement on or before
the time such payment or performance would be due by the Primary Obligor under
the Master Agreement, to the extent such payment is not made or will be unable
to be made, or such obligation is not performed or will be unable to be
performed, as applicable, by the Primary Obligor.  Any capitalized term used and
not otherwise defined herein shall have the meaning assigned to it in the Master
Agreement.

 

2.                                       Successor Swap Entity.  In the event
that Obligations are assigned and transferred to a Successor Swap Entity as
contemplated by the Amendment Agreement, this Guarantee shall apply to the
obligations of the Successor Swap Entity to the Beneficiary and the Successor
Swap Entity shall be considered the Primary Obligor hereunder for all purposes.

 

3.                                       Nature of Guarantee.  This Guarantee is
a guarantee of payment and performance and not of collection.  The Beneficiary
shall not be obligated, as a condition precedent to performance by the Guarantor
hereunder, to file any claim relating to the Obligations in the event that the
Primary Obligor becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Beneficiary to file a claim shall not affect
the Guarantor’s obligations hereunder.  This Guarantee is a continuing guarantee
and shall continue to be effective or be reinstated if any payment or delivery
to the Beneficiary by the Primary Obligor on account of any Obligation is
returned to the Primary Obligor or is rescinded upon the occurrence of any
circumstance, including, but not limited to, the insolvency, bankruptcy or
reorganization of the Primary Obligor.

 

4.                                       Waivers.  The Guarantor hereby
irrevocably waives for the benefit of the Beneficiary any defenses the Guarantor
may now or hereafter have arising from (i) the failure of any of the
representations of the Primary Obligor set forth in Section 3(a) of the Master
Agreement to be true and correct; (ii) any indulgence, concession, waiver or
consent given to the Primary Obligor; (iii) any taking, exchange, release,
amendment, non-perfection, realization or application of or on any security for
or guarantee of the Primary Obligor’s performance of the Master Agreement;
(iv) any defect as to the valid creation or existence of the Primary Obligor or
any change, restructuring, or termination in or of the corporate structure or
existence of the Primary Obligor; (v) any other rights (whether by counterclaim,
setoff, recoupment or otherwise) or defenses (including without limitation the
defense of fraud or fraud in the inducement), whether acquired by subrogation,
assignment or otherwise, to the extent that such rights and defenses may be
available to the Guarantor to avoid payment of its obligations under this
Guaranty in accordance with the express provisions of this Guaranty or might
otherwise constitute a legal or equitable

 

--------------------------------------------------------------------------------


 

discharge or defense of a surety or guarantor, other than (a) a defense based on
prior payment or performance of the Obligations in full or (b) a defense based
on the failure of a condition precedent set forth in Section 2(a)(iii) of the
Master Agreement to be satisfied in relation to the Obligations.

 

The Beneficiary may at all times agree to amend or modify any obligations of the
Primary Obligor under the Master Agreement in accordance with the terms thereof;
grant any time or indulgence; abstain from perfecting or enforcing any security
or right which the Beneficiary may now or hereafter have from or against the
Primary Obligor; and waive any provision of the Master Agreement in accordance
with the terms thereof, without prejudice to this Guarantee and without
discharging or in any way affecting the Guarantor’s liability hereunder. 
Without limitation of the foregoing, the obligations of the Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Beneficiary to assert any claim or demand or to enforce any remedy under the
Master Agreement, any guarantee or any other agreement or instrument, by any
such amendment, waiver or modification of any provision of the Master Agreement
or any other agreement or instrument, or by any default, failure or delay,
willful or otherwise, of the Primary Obligor in the performance of the
Obligations, or by any other act, omission or delay to do any other act that may
or might in any manner or to any extent vary the risk of the Guarantor.

 

The liability of the Guarantor is not affected by liquidation (which includes
without limitation official management, compromise, arrangement, merger,
amalgamation, reconstruction, winding-up and dissolution, assignment for the
benefit of creditors, bankruptcy or any similar procedure) of the Primary
Obligor, merger or consolidation or the Primary Obligor with another entity or
the Primary Obligor dissolving or ceasing to have legal existence for any other
reason.

 

No notice to the Guarantor shall be required with respect to entering into new
Transactions under the Master Agreement subsequent to the date hereof, and this
Guarantee shall remain in full force and effect irrespective of the term or
amount of obligations of the Primary Obligor in relation to the Master
Agreement.

 

5.                                       Termination.  This Guarantee is a
continuing guarantee and shall remain in full force and effect until all amounts
payable or deliverable by the Primary Obligor under the Master Agreement have
been paid or delivered in full and the Transactions thereunder have been
terminated, provided that this Guarantee will be reinstated if any payment or
delivery to the Beneficiary by the Primary Obligor on account of any Primary
Obligation is returned to the Primary Obligor, is rescinded upon the occurrence
of any circumstance, including, but not limited to, the insolvency, bankruptcy
or reorganization of the Primary Obligor, or otherwise becomes the subject of
any claim that could result in the return or disgorgement of such payment or
delivery.

 

6.                                       Notices.  Any notice or communication
required or permitted to be made hereunder shall be made in the same manner and
with the same effect, unless otherwise specifically provided herein, as set
forth in the Master Agreement.

 

Address for notices or communications to the Beneficiary:

 

Address:                                     [      ]

 

With a copy to: [      ]

 

Address for notices or communications to the Guarantor:

 

2

--------------------------------------------------------------------------------


 

Address:                                               Dexia Crédit Local S.A.

Tour Dexia La Défense 2

1, Passerelle des Reflets

TSA 92202

92919 La Défense Cedex

France

 

Deduction or Withholding for Tax.

 

A.                                   All payments under this Guarantee will be
made without any deduction or withholding for or on account of any Tax unless
such deduction or withholding is required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, then in effect.  If
the Guarantor is so required to deduct or withhold, then the Guarantor will

 

(i)                                     promptly notify the Beneficiary of such
requirement;

 

(ii)                                  pay to the relevant authorities the full
amount required to be deducted or withheld (including the full amount required
to be deducted or withheld from any additional amount paid by the Guarantor to
the Beneficiary under this Section 7 promptly upon the earlier of determining
that such deduction or withholding is required or receiving notice that such
amount has been assessed against the Beneficiary;

 

(iii)                               promptly forward to the Beneficiary an
official receipt (or a certified copy), or other documentation reasonably
acceptable to the Beneficiary, evidencing such payment to such authorities; and

 

(iv)                              if such Tax is an Indemnifiable Tax, pay to
the Beneficiary, in addition to the payment to which the Beneficiary is
otherwise entitled under this Guarantee, such additional amount as is necessary
to ensure that the net amount actually received by the Beneficiary (free and
clear of Indemnifiable Taxes, whether assessed against the Guarantor or the
Beneficiary) will equal the full amount the Beneficiary would have received had
no such deduction or withholding been required.  However, the Guarantor will not
be required to pay any additional amount to the Beneficiary to the extent that
it would not be required to be paid but for:

 

(X)                               the failure by the Beneficiary to comply with
or perform any agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d) of the
Master Agreement; or

 

(Y)                                the failure of a representation made by the
Beneficiary pursuant to Section 3(f) of the Master Agreement to be accurate and
true unless such failure would not have occurred but for (I) any action taken by
a taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into under the Master Agreement
(regardless of whether such action is taken or brought with respect to a party
to the Master Agreement) or (II) a Change in Tax Law as defined in the Master
Agreement.

 

B.                                     If

 

(i)                                     The Guarantor is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, to make any deduction or withholding in respect of which the
Guarantor would not be required to pay an additional amount to the Beneficiary
under Section 7(A)(iv);

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the Guarantor does not so deduct or
withhold; and

 

(iii)                               a liability resulting from such Tax is
assessed directly against the Guarantor, then, except to the extent the
Beneficiary has satisfied or then satisfies the liability resulting from such
Tax, the Beneficiary will promptly pay to the Guarantor the amount of such
liability (including any related liability for interest, but including any
related liability for penalties only if the Beneficiary has failed to comply
with or perform any agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d))
of the Master Agreement.

 

8.                                      Amendment; Assignment.  This Guarantee
shall not be amended, supplemented or otherwise modified except by a writing
signed by both the Guarantor and the Beneficiary.  The Guarantor may not assign
its rights nor delegate its obligations under this Guaranty, in whole or in
part, without prior written consent of the Beneficiary, and any purported
assignment or delegation absent such consent is void, except for an assignment
and delegation of all of the Guarantor’s rights and obligations hereunder in
whatever form the Guarantor determines may be appropriate to a partnership,
corporation, trust or other organization in whatever form that succeeds to all
or substantially all of the Guarantor’s assets and business and that assumes
such obligations by contract, operation of law or otherwise.  Upon any such
delegation and assumption of obligations, the Guarantor shall be relieved of and
fully discharged from all obligations hereunder, whether such obligations arose
before or after such delegation and assumption.

 

9.                                       Governing Law; Jurisdiction.  This
Guarantee shall be governed by and construed in accordance with the laws of the
State of New York. The Guarantor hereby irrevocably consents to, for the
purposes of any proceeding arising out of this Guarantee, the exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the borough of Manhattan in New York City, and to the
courts of its own corporate domicile, in respect of actions brought against it
as a defendant.  The Guarantor also waives any objection to the laying of venue
in, and any claim of inconvenient forum with respect to these courts.

 

10.                                 Waiver of Immunity and Other Waivers.  To
the extent that the Guarantor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to the Guarantor or the Guarantor’s property, the
Guarantor hereby irrevocably waives such immunity in respect of the Guarantor’s
obligations under this Guarantee.  The Guarantor hereby irrevocably waives any
right to which it may be entitled on account of place of residence or domicile.

 

11.                                 Waiver of Jury Trial.  The Guarantor here by
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Guarantee or the negotiation, administration or enforcement
hereof.

 

12.                                 Miscellaneous.  Each reference herein to the
Guarantor, the Beneficiary or the Primary Obligor shall be deemed to include
their respective successors and assigns.  The provisions hereof shall inure in
favor of each such successor or assign, including any Successor Swap Entity to
which the Master Agreement has been transferred.  This Guarantee shall supersede
any prior or contemporaneous representations, statements or agreements, oral or
written, made by or between the parties with regard to the subject matter
hereof.

 

4

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned has executed this Guarantee as of the date
first above written.

 

 

 

DEXIA CRÉDIT LOCAL S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------